Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 1 of 47 PagelD #:3042

EXHIBIT 1
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 2 of 47 PagelD #:3043

 

In The Matter Of:
Fahrida Kurniawati, ete. v.

The Boeing Company

 

Report of Proceedings
November 12, 2019

 

FERRANDINO

REPORTING, ING.

Original File KurniawatiMOTION] 11219 txt
Min-U-Script® with Word Index

 

 

 

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 3 of 47 PagelD #:3044

 

 

 

 

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
Page 1 Page 3
1 IN THE CIRCUIT COURT OF COOK COUNTY 1 PPEARANCES: (continued)
2 COUNTY DEPARTMENT - LAW DIVISION 2 ERKINS COIE
3 3 31 South Dearborn Street
‘ 4 uite 1700
5 5 hicago, Illinois 60603
6 FAHRIDA KURNIAWATI aa Special } 6 312)324-8639
7 Administrator of the Eatate of } 7 Y: Mr. Daniel Burley
8 Harvino, deceased. ) 8 on behalf of The Boeing Company.
3 Plaintiff, ) 9
10° vs. ) No. 18 L 013938 10
11 THE BOEING COMPANY, a ) 11
12) vorporation, ) 12
13 Defendant - ) 13
14 14
is 15
46 Record of proceedings had at the 16
17 hearing for the above-entitled cause, before the 17
18 Honorable James P. Flannery, Jr., one of the 18
19 Judges of said Court, on November 12, 2019, in 19
20 Room 2005, Richard J, Daley Center, Chicago, 20
21 Illinois, 60602, at 11:20 a.m, 22
22 22
23 23
24 24
Page 2 Page 4
* APPEARANCES 1 THE CLERK: Line 3, Kurniawati
2 2 versus Boeing Company.
3 LESSMEISTER & SAMAD, PLLC 3. MR. LESSMEISTER: Good Morning,
4 105 West Adams Street 4 Your Honor. James Lessmeister and Jimmy Samad
5 suite 2020 5 on behalf of Fahrida Kurniawati.
§ chicago, Illinois 60603 6 MR. GARDINER: Tom Gardiner and John
7 (312)929-2630 7 Wrona of Gardiner, Koch, Weisberg and Wrona on
8 BY: Mr. James Lessmeister and 8 behalf of the -- | suppose, both of the
9 Mr. Jimmy Samad 9 special -- co-special administrators.
10 on behalf of Fahrida Rurniawatii 10 MR, BURLEY: And Dan Burley on
11 11 behalf of the Boeing Company.
12 GARDINER KOCH WEISBERG & WROHA 12. MR. LESSMEISTER: Your Honor, this
13° 53 West Jackson Boulevard 13 is our emergency motion to remove
14 suite 950 14 Mr. Gardiner's firm from the case and terminate
15 chicago, Illinois 60604 15 the co-administrator on the case, Vini
16 (312)362-0000 16 Wvlandari.
17° BY: Mr. John Wrona and 17 We represent Fahrida Kurniawati.
18 Mr. Thomas G. Gardiner 18 And Ms, Kurniawati has terminated
19 on behalf of Vini Wvlandari; 19 Mr. Gardiner's firm.
20 20 = Ms. Kurniawati is the mother of the
21 21 children surviving of the pilot, Harvino,
22 22 regarding the Lion Air jet crash.
23 23 Sounder Islamic law and Indonesia
24 24 law, only Ms. Kurniawati and her children take
Min-L-Seripr® Ferrandino Reporting, Inc. (1) Pages 1-4

312-307-9504

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 4 of 47 PagelD #:3045

 

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
Page 5 Page 7
1 an inheritance. There is no need for the 1 THE COURT: Okay.
2 co-administrator of Vini Wvlandari. 2 MR. LESSMEISTER: Your Honor, the
3 Furthermore, with Mr. Gardiner 3 federal judge told us that regarding the
4 being terminated, there's no basis for him to 4 removal of Mr. Gardiner's firm and the
5 remain on the case as well. Mediation is set § co-administrator was for Your Honor to decide,
6 for Thursday on this matter before Judge 6 and we attached the transcript to our emergency
7 O'Connell, and we need an answer on this now 7 mation,
8 regarding the matter. 8 THE COURT: Okay.
§ THE COURT: Okay. And so who do 9 MR. GARDINER: Judge, I'm, I guess,
10 you represent? 10 addressing a few things here.
11 MR. LESSMEISTER: We represent 11 Number one, we don't represent any
12 Fahrida Kurniawati, who is the wife of the 12 passengers in the Lion Air litigation. So
13 deceased pilot, as weil as the mother of the 13 there is no conflict that we have in this case.
14 three children. And under Islamic law, only 14 Number two, ! don't think this is
15 they are entitled to inheritance. 15 even an emergency. We've got a mediation on
16 =F urthermore, upon information and 16 Thursday. The judge allowed counsel to file
17 belief, Your Honor, it is our understanding 17 his additional appearance in the case. We've
18 that Mr. Gardiner also represents some of the 18 been involved in this case since 2018, We've
19 passengers in this case. 19 attended the prior mediations with Judge
20 «©With Boeing asserting affirmative 20 O'Connell.
21 defenses that there was pilot error, there is a 21 We prepared a presentation that the
22 conflict of interest for Mr. Gardiner's firm to 22 Boeing Company has received, and we provided to
23 represent the Estate of Harvino, which is the 23 Judge O'Connell with a screen -- a slide show
24 co-pilot, the deceased, of our client, as well 24 basically, very extensive, including video
Page 6 Page 8

as some of the passengers.

THE COURT: Okay. You're together?

MR. GARDINER: Yes, Your Honor.

THE COURT: Okay.

MR. BURLEY: Your Honor, I'm going
to jump in very quickly, Dan Burley on behalf
of the Boeing Company.

We take no position on the relief
requested. We just wanted to note for the
court that the case was removed in February,
and it's pending in federal court. And we were
just concerned that this court may lack
jurisdiction. We just wanted to note that for
you.

wom No io &® &Y NH

HP Pee Be
> Ww NM fF Oo

15 THE COURT: So the case is pending
16 in federal court?

17. MR. BURLEY: That's correct, Your
18 Honor.

19 THE COURT: When did it go to

20 federal court?

21 MR. BURLEY: February 7th of this
22 year, Your Honor.

23) THE COURT: This case?

24 MR. BURLEY: Yes, your Honor.

 

 

owoaoawdknaiw &f-# WN

WN NN NP PP PPP PP BP
Ww NH Ob) Oo AI a kw ON OF OO

about the life of Harvino, et cetera.

We've engaged an expert, and we
provided that information to Boeing relating to
the lost earnings of this -- according to the
expert for the future time that Harvino would
have spent as a pilot for Lion Air and in the
industry. So we've done lots of things in this
case,

And as we said to Judge Durkin, an
additional appearance makes sense to us. We
can work together. It's -- while counsel says
that there is some friction between the aunt of
the children and the mother of the children,
that doesn't mean the two don't agree that they
want the best result in this case for the
children. And I think our involvement helps to
get the best result.

Now, we were before Judge Durkin on
Halloween. Here we are coming in two days
before the mediation. We've obviously been
preparing for the mediation, and we're
prepared -- we've had contact with our client,

I don't think there's going to be a problem in
continuing the way we had presented things to

 

 

Min-U-Seript®

Ferrandino Reporting, Inc.

(2) Pages $-8

312-307-9504
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 5 of 47 PagelD #:3046

 

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
Page 9 Page 11
1 Judge Durkin. 1 case has been removed from the state court, the
2 So] don't see an emergency here 2 state court can no longer exercise
3 from Halloween to today, now this gets filed, 3 jurisdiction,
4 so I don't see that situation. 4 Now, there's another case that we
5 Now, the other part to this is that 5 found also called Hartlein versus Illinois --
6 I think that it is common to have 6 oh, Hartlein versus Illinois Power. It's at
7 co-administrators that are not widows, 7 151 Ti. 2d 142. That's a 1992 case, also, of
a beneficiaries, family members, et cetera. | 8 course, an Illinois Supreme Court case.
9 mean, in probate court, it happens all the 9 So counsel for Boeing's point is
10 time. There are banks who are 10 one that we agree with now, after looking at
11 co-administrators. There are people unrelated. 11 some of the case law on that. So -- and we can
12 There are people that are friends and 12 provide those cases to you.
13 relatives, et cetera. 13. MR. WRONA: Judge, I'm with
14 So there's not a need to eliminate 14 Gardiner, Koch, Weisberg and Wrona, Tom
15 aco-administrator simply because she's not 15 Gardiner.
16 someone who is likely to take. 16 =‘ The point just being once this --
17 ~+Now, the final point -- so in any 17 you know, the special administrator was entered
18 event, Judge, I don't think it's really an 18 in the state court, the whole case was removed
19 emergency. And I also think the issue is an 19 over to federal court. Unless and until that
20 academic one, because we can proceed to the 20 case is remanded by federa! court to this
21 mediation. | have every indication from our 21 court, respectfully, this court doesn't have
22 client that she wants the best result for the 22 any jurisdiction to do what counsel is asking
23 children, her nieces and nephews. 23 you to do today.
24 =‘ The Jast time | was in Jakarta, she 24 [will note for the record that,
Page 10 Page 12

wo eo rwtan W & Ww we

NNN NY NFP EF Be EH Pe ee
WNP Ow OTH kw De

 

was taking the nieces -- a niece and the nephew
overnight at her house. It's not -- or the
thme before last, when | was in Jakarta. So I
think the interests are aligned, and the
emergency is really one that isn't an
emergency.

But I suppose the bigger issue is
also what Boeing raises, and that is after
researching this motion, we just got it on a
Friday afternoon. Of course, we had the court
holiday on Monday. We think there's a problem
with jurisdiction here.

And there are a couple of cases
that we took a look at on that. And one is
called Eastern versus Canty. It's found at 75
Ill. 2d 566. It's a 1979 case.

THE COURT: 75 Ill. 2d --

MR. GARDINER: 566.

THE COURT: Okay.

MR. GARDINER: It's a 1979 case.

We have a copy here. |] thought
we'd have extra copies, but we only have one, I
think.

But that case says that once the

 

ow eos om Wm WN OF

hb N NNN PP EP BP BP BPP BP Pe
mW N FP Ow wT A oe we HF Oo

you know, counsel has an ethical obligation to
provide you with the relevant statutes and case
law on the issue. Not once in their motion do
they even mention that this case had been
removed from Cook County, where we originally
filed it, to the Northern District of [linois,
nor do they cite the removal statute or the
remand statute or any of the relevant federal
statutes that actually govern the jurisdiction
that covers whether you can make this decision.
And as officers of the court, they were
obligated to provide that to you.

So I mention that because, again,
this is part and parcel what's been going on
over the last month here with
misrepresentations.

There was also a misrepresentation
to you in that motion that we represent anybody
other than the estate of this pilot. At no
point have we done so in this case -- or during
the pendency of this case, and those material
misrepresentations were made not just to
Fahrida, their client, but also now to the
court.

 

 

Min-U-Seripe®

Ferrandino Reporting, Inc.

(3) Pages 9 - 12

312-307-9504
Case: 1:18-cv-07686 Document #: 255-1 Filed:

11/18/19 Page 6 of 47 PagelD #:3047

 

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
Page 13 Page 15
1 And so, again, the main argument 1 view of how things should go forward, than her
2 here is that there's no jurisdiction to grant 2 current counsel.
3 what it is that they're asking you to grant 3. And he also says -- I say later, I
4 because the only case that was pending here was 4 would anticipate we would go to the mediation.
5 the Law Division, and that entire case was 5 Counsel would be there with us. He would be
6 removed to federal court, and has not been 6 in -- he would be communicating with Fahrida
7 remanded in any fashion. 7 Kurniawati, we would communicate with Vini, and
8 THE COURT: All right. Hold on one 8 we work together as to a resolution.
9 second. 9 And the court says, | think that's
10 = You were telling me that there was 10 a fine -- that's fine, absent a resolution in
11 something in the transcript? 11 state court that terminates your -- and it
12. MR. LESSMEISTER: Yeah. It's on 12 doesn't say representation. So I think that
13 transcript page 6, line 21 through 25, 13 Judge Durkin thinks this approach makes sense.
14 THE COURT: Hold on one second. 14 = I don't think there was an argument
15 MR. LESSMEISTER: And also, Your 15 over the removal statute and jurisdiction
16 Honor, transcript page 9, line 9. 16 before Judge Durkin. It was more, at least
17) THE COURT: All right. And so the 17 from our side, kind of a practical approach to
18 pilot or the co-pilot is the estate that you're 18 how to resolve this issue with allowing counsel
19 interested in, correct? 19 to have an additional appearance.
20 MR. LESSMEISTER: That's correct, 20 THE COURT: And so at the time of
21 Your Honor. 21 the filing, the sister and the wife were
22 MR. GARDINER: Yes. 22 getting along --
23. THE COURT: And it's his sister -- 23. MR. GARDINER: Yes.
24 MR. GARDINER: Yes. 24 THE COURT: -- and the wife wanted
Page 14 Page 16
1 THE COURT: -- is going to bea 1 the sister in as a co-administrator?
2 taker; is that correct? 2 MR, GARDINER: Yes.
3. MR. GARDINER: No, she would not bea 3 THE COURT: And now they're having
4 taker, Judge. 4 adifference --
5 THE COURT: Oh. 5 MR. GARDINER: But their differences,
6 MR. GARDINER: No. But she's the 6 I don't believe --
7 co-administrator. So both were presented as 7 THE COURT: That was a question.
8 co-administrators when we filed this lawsuit. 3 MR. GARDINER: I'm sorry. Go ahead.
g And we -- you know, before Judge 9 THE COURT: But now they're having
1¢ Durkin, I think our solution, which was we go 10 adifference of opinion: is that correct?
11 and represent the aunt as a co-administrator. 11 MR. GARDINER: They're having, I would
12 They can communicate with Fahrida Kurniawati, 12 say, maybe personal differences, but no
13 as well, And -- 13 differences relating to the best interest of
14. THE COURT: That's the mother? 14 the children.
15 MR. GARDINER: The mother, yes. 15 THE COURT: Well, they both want to
16 THE COURT: Is it the wife also? 16 make a recovery?
17 MR. GARDINER: Yes. 17. MR. GARDINER: Yes.
18 THE COURT: Okay. 1a THE COURT: I agree with that.
19 MR. GARDINER: And I think that 19 MR. GARDINER: Yes.
20 solution is one that the judge endorses. 20 THE COURT: But the wife does not
21 ~— ‘If you look at this transcript, he 21 agree that she wants to -- the sister involved
22 says to counsel, So if you want to have a seat 22 anymore, correct?
23 at the table so that your client's interests 23. MR. GARDINER: She does not want the
24 are being properly served. She has a different 24 sister involved.

 

 

 

 

Min-L-Seripo®

Ferrandino Reporting, Inc.

(4) Pages 13 - 16

312-307-9504
Case: 1:18-cv-07686 Document #: 255-1 Filed:

11/18/19 Page 7 of 47 PagelD #:3048

 

 

Fahrida Kurniawati, ete. v. Report of Proceedings
The Boeing Company November 12, 2019
Page 17 Page 19
1 THE COURT: Okay. Okay. Go ahead. 1 never represented any of the passengers on this
2 MR, LESSMEISTER: Your Honor, there 2 crash. If that's the representation to the
3 was no mention of jurisdiction by Mr. Gardiner 3. court, as officers of the court, there's
4 or his co-counsel when present before Judge 4 nothing | can do about that.
5 Durkin. Judge Durkin unequivocally says what I § But regarding this mediation, I
6 reported to the court, and -- 6 represent the mother of the estate, and she is
7 THE COURT: How does Judge Durkin 7 the one who ultimately decides what's in the
8 have the case, if it's in federal court? 8 best interest of the children, as well as for
9 MR. LESSMEISTER: He has the case 9 herself. There is no need to have this
10 in federal court regarding -- 10 co-administrator, other than to cause chaos and
11) THE COURT: Oh, Judge Durkin there. 11 mischief.
12 That Judge Durkin. 12. MR. GARDINER: Judge, we think
13. MR. GARDINER: Thomas Durkin. 13 there'll be no chaos, no mischief.
14 THE COURT: Okay. I'm sorry. Go 14. THE COURT: Okay. The motion to
15 ahead. 15 remove is going to be denied at this point
16 MR. LESSMEISTER: And that's on 16 based on jurisdictional ground. If the case is
17 liability. 17 before the federal judge, 1 don't think I have
18 But he strictly said in terms of 18 the right to do it.
19 whether or not Boeing is liable for the injury 18 Go to Judge Durkin, and let him
20 is what I'm adjudicating. I'm not adjudicating 20 know what I'm saying, and if he -- if his
21 this. This is for you, Your Honor, Judge 21 understanding is that 1 can decide this at this
22 Flannery, to decide. 22 time, I'll reconsider it, but I don't think I
23 ~=And regarding that point, there is 23 can.
24 no better person to decide that than you. And 24 So the motion is denied.
Page 18 Page 20
1 furthermore, what if we go to this mediation, 1 MR. GARDINER: Thank you, Your Honor,
2 and my client, the mother of the children, says 2 MR. LESSMEISTER: So the motion is
3 settle; and the sister, who has no inheritance 3 denied on jurisdictional grounds?
4 rights, no custodial rights over the children, 4 THE COURT: Yes. And you know,
5 says no? That's not in the best interest of 5 there may be other grounds, too, but right now
6 the children. 6 jurisdictional grounds.
7 So it is a recipe for disaster. 7 MR. BURLEY: Thanks, Judge.
8 The mother is the custody -- is the custodian 38 MR. GARDINER: Does the order just say
9 of the children for the deceased pilot. She 9 the motion is denied, Judge?
10 inherits under Islamic law. The children 10 THE COURT: Denied.
11 inherit under Islamic law. Under Indonesian 11 MR. LESSMEISTER: But | can say on
12 law, the children and the mother inherit. So 12 jurisdictional grounds, Your Honor?
13 the sister takes nothing. All the sister is at 13. THE COURT: Do we have a court
14 this point is meddlesome. Nothing more. 14 reporter here?
15 Now, they're saying on the record 15 MR. LESSMEISTER: Yes, we do, Your
16 that they don't represent any passengers, and 16 Honor.
17 have never represented any passengers in this 17 THE COURT: In the order indicate
18 case. That's what they're saying on the record 18 that the motion is denied, period.
19 now. 19 We have the court reporter here,
20 [had an ethical obligation to 20 right?
21 bring that point to Your Honor based upon the 21 MR. LESSMEISTER: Yes, we do, Your
22 information that | received from my local 22 Honor.
23 counsel in Indonesia. 23) THE COURT: We'll havea
24 Now, they're saying that they have 24 transcript.

 

 

 

 

Min-U-Seript®

Ferrandino Reporting, Inc.

(5) Pages 17 - 20

312-307-9504
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 8 of 47 PagelD #:3049

 

 

 

 

 

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
Page 21
1 MR. GARDINER: Thank you, Your Honor.
2 THE COURT: Okay. Good luck.
3. (The proceedings in the above
4 = matter conciuded at 11:38
5 a.m.)
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Page 22
1
2 REPORTER'S CERTIFICATE
3
4 I, GAY DALL, CSR and RPR, doing
5 usiness in the City of Chicaga, County of Cook
6 nd State of Illinois, do hereby certify that I
7 eported in computerized shorthand the foregoing
& roceedings as appeara from my stenographic
9 otez.
10 I further certify that the foregoing ia
11) true and accurate transcription of my shorthand
12 otes and contains all the testimony had at said
13 roceedings.
14 IN WITNESS WHERECF, I hereunto set my
15 and as Certified Shorthand Reporter in and for
16 he State of Illinois on November 12, 2015,
17
18
19
20 Gay Dall, CSR, RPR
21 License Number 084-001169
22
23
24
Min-U-Seript®: Ferrandino Reporting, Inc. (6) Pages 21 - 22

312-307-9504
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 9 of 47 PagelID #:3050

 

 

 

 

 

 

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
4:21,24;5:14;8:13, COURT (65) 12:20
A B 13, 16;9:23;16:14; §:9;6:2,4,10,11,12, Durkin (13)
18:2,4,6,9, 10,12;19:8 15,16,19,20,23;7:1,8; 8:9,18;9:1514:10;
above (1) banks (1) cite (1) 9:9; 10:10,17,19;11:1, 15:13,16;17:5,5,7,11,
31:3 9:10 12:7 2,8,18,19,20,21,21; | 12,135;19:19
absent (1) based (2) CLERK (1) 12:11,24;13:6,8,14,17,
15:10 18:21;19:16 4:1 23:14:1,5,14,16,18; E
academic (1} basically (1) client (5) 15:9,11,20,24;16:3,7,
9-70 7-94 §:24;8:22;9:2)- 9,15,18,20;17:1,6,7,8, | earnings (1)
according (1) basis (1) 12:23;18:2 10,1 1,14;19:3,3,14; :
8:4 5-4 client's (1) 20:4,10,13,13,17,19, | Eastern (1)
actually (1} behalf (5) 14:23 ; 23321:2 10:15
12:9 3:8:4:5,8,11:6:6 eco-administrator (8) covers (1) eliminate (1)
additional (3) belief (1) 4:15;5:2;7:5;:9:15; 12:10 9:14
7:1 7:8:10:15:19 517 14:7,11516:1;19:10 — | crash (2) emergency (7)
addressing (1) beneficiaries (1) co-administrators (3) 4:22519:2 4:1357:6,13;9:2,19;
7:10 oR 9:7,11;14:8 current (1) 10:5,6
adjudicating (2) best (6) co-counsel (1) 15:2, endorses (1)
17:20,20 8:15,17;9:22;16:13; 17:4 custodial (1) 14:20
administrator (1) 18:5;19:8 COIE (1) 18:4 engaged (1)
1:17 better (1) 3:2 custodian (1) §:2
administrators (1) 17:24 coming (1) 18:8 entered (1)
4:9 bigger (1) 8:19 custody (1) 11:17
affirmative (1) 10:7 common (1) 18:8 entire (1)
5:20 Boeing (9) 96 13:5
afternoon (1) 3:8;4:2,11;5:20;6:7; | communicate (2) D entitled (1)
10:10 7:22;8:3;10:8;17:19 141251927 5:15
again (2) Boeing's (1) communicating (1) Dan (2) error (1)
12:13513:1 11:9 15:6 4:10;6:6 $:21
agree (4) both (3) Company (5) Daniel (1) Estate (4)
8:14:11:10;16:18, 4:8:14:7:16:15 3:834:2,1136:73;7:22 3:7 §:23312:19;13:18;
7] bring (1) concerned (1) days (1) 19:6
ahead (3) 18:21 6:12 8:19 et (3)
16:8;517:1,15 Burley (9) concluded (1} Dearborn (1) 8:1;9:8,13
Air (3) 3:7,4:10,10;6:5,6, 21:4 33 ethical (2)
4:22:7:12:8:6 17,21,24;20:7 conflict (2) deceased (3) 12:1;18:20
aligned (1) §:22:7:13 5:1 3,24: 18:9 even (2)
10:4 Cc contact (1) decide (4) 7:15;12:4
allowed (ER) 8:22 7:5:17:22,24:19:2] event (i)
716 called (2) continued (1) decides (1) 9:18
allowing (1) 10:15; 11:5 31 19:7 exercise (1)
15:18 can (10) continuing (1) decision (1) 11:2
along (1) 8:11;9:20511:2,11; 8:24 12:10 expert (2)
15:22 12:10514:12;19:4,21, | Cook () defenses (1) 8:2,5
anticipate (1) 23;20:11 12:5 5:21 extensive (1)
15:4 Canty (1) copies (1) denied (6) 7:24
anymore (1) 10:15 10:22 19:15,24;20:3,9,10, extra (1)
16:22 case (32) ¢o-pilot (2) . 18 10:22
appearance (3) 4:14,1535:5,19;6:10, 5:24;13:18 difference (2)
7:17;8:10;15:19 15,23;7:13,17,18;8:8, | COPY (1) _16:4,10 F
approach (2) 15;10:16,20,24;11:1, | 10:21 differences (3)
15:13,17 4,7,8,11,18,20:12:2,4, | Co-special (1) 16:5,12,13 Fahrida (6)
argument (2) 20,21:13:4,5:17:8,9; : different (1) 4:5,17;,5:12;12:23;
13:1;15:14 18:18;19:16 counsel (10) 14:24 14:12315:6
asserting (1) cases (2) 7:16;8:11511:9,22; disaster (1} family (1)
5:20 10:13:11:32 12:1:14:22;15:2,5,18; 18:7 9-8
attached (1) cause (1) 48:23 District (1) fashion (1)
7-6 19-10 County (1) 12:6 13:7
attended (1) cetera (3) 12:5 Division (1) February (2}
7:19 8:1;9:8,13 couple (1) 13:5 6:10,21
aunt (2) chaos (2) 10:13 done (2) federal (11)
8:12:14:1] 19:10,13 course (2) 8:7;12:20 6:11,16,20;7:3;
children (15) 10:10;11:8 during (1) 11:19,20;12:8;13:6;

 

 

 

 

 

Min-L-Seript’s:

Ferrandino Reporting, Inc.

312-307-9504

(1) above - federal
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 10 of 47 PagelD #:3051

 

Fahrida Kurniawati, etc. v. Report of Proceedings
The Boeing Company November 12, 2019
17:8,10;19:17 o:9 4:23:5:14;18:10,11 W717 month (1)
few (1) Hartlein (2) issue (4) liable (1} 12:15
TAO 11:5,6 9:19;10:7;12:3; 17:19 more (2)
file (1) Harvino (4) 15:18 life (1) 15:16:18:14
7.16 4:21;5:23;8:1,5 ite (1) 8:1 Morning (1)
filed (3) helps (1} 3:4 likely (1) 43
9:3512:6;14:8 8:16 9:16 mother (9)
filing (1) herself (1) J Line (3) 4:20;5:13;8:13;
15:21 19:9 4:1513:13,16 14:14,15;18:2,8,12;
final (1) Hold (2) Jakarta (2) Lion (3) 19:6
9:17 13:8,14 9:24:10:3 4:22;7:12;8:6 motion (10)
fine (2) holiday (1) James (1) litigation (1) 4:1357:7;10:9;12:3,
15:10,10 10:11 4:4 7:12 185 19:14,24:20:2,9,18
firm (4) Honor (26) jet (D local (1) TTT
4:14,19;5:22:7:4 4:4,12;5:17;6:3,5, 4:23 18:22 N
Flannery (1) 18,22,24:7:2,5;13:16, | Jimmy (1) longer (1) r
17:22 21317:2,21;18:21; 4:4 11:2 need (4)
forward (1) 20:1,12,16,22;21:1 John (1) look (2) 5:1,7;9:14;19:9
15:1 house (1) 4:6 10:14;14:21 nephew (1)
found (2) 10:2 Judge (27) looking (1) 10:1
10:15;11:5 5:6;7:3,9,16,19,23; 11:10 nephews (1)
friction (1) I 8:9,18;9:1,18;11:13; | lost (1) 9:23
8:12 14:4,9,20; 15:13,16; 8:4 niece (1)
Friday (1) icago (1) 17:4,5,7,11,12,21; fots (1) 10:1
10:10 3:5 19:12,17,19;20:7,9 8:7 nieces (2)
friends (1) Til (3) jump (1) luck (1) 9:23:10:1
9:12 10:16,17311:7 6:6 21:2 nor (1)
Furthermore (3) Illinois (5) jurisdiction (8) 12:7
5:3,16;18:1 3:5311:5,6,8;12:6 6:13;10:12;11:3,22; M Northern (1)
future (1) including (1) 12:9313:2;15:15:17:3 12:6
8:5 7:24 jurisdictional (4) main (1) note (3)
indicate (1) 19:16;20:3,6,12 13:1 6:9,13;11:24
G 20:17 makes (2) Number (2)
indication (1) kK 8:10;15:13 711,14
Gardiner (32) 9:21 material (1)
4:6,6,7;5:3,18;6:3; Indonesia (2) kind (1) 12:21 oO
7:9510:18,20;1 1:14, 4:23;518:23 15:17 matter (3)
15;13:22,24:14:3,6, | Indonesian (1) Koch (2) $:6,8;21:4 obligated (1)
15,17,19;15:23; 16:2, 18:11 4:7;11:14 may (2) 12:12
§,8,11,17,19,23;17:3, | industry (1} Kurniawati (9) 6:12;20:5 obligation (2)
13319:12;20:1,8;24:1 8:7 4:1,5,17,18,20,24:; maybe (1) 12:1;18:20
Gardiner's (4) information (3) §:12514:12;15:7 16:12 obviously (1)
4:14,19;5:22;7:4 5:16;8:3:18:22 mean (2) 8:20
gets (1) inherit (2) L 8:14;9:9 O'Connell (3)
9:3 18:41,12 meddlesome (1) 5:7;7:20,23
Good (2) inheritance (3) lack (1) 18:14 officers (2)
4:3;21:2 §:1,15:318:3 6:12 Mediation (8) 12:11;19:3
govern (1) inherits (1) last (3) 5:537:15;8:20,21; once (3)
12:9 18:10 9:24510:3312:15 9:215315:4;18:1519:5 10:24; 11:16;12:3
grant (2) injury (1) later (1) mediations (1) one (10)
13:2,3 17:19 15:3 7:19 7:14;9:20; 10:5,14,
ground (1) interest (4) law (9) members (1) 22;11:10;13:8,14;
19:16 §:22;16:13318:5; 4:23,24:5:14;11:11; 9:8 14:20; 19:7
grounds (4) 19:8 12:3;13:5;18:10,11,12 | mention (3) only (4)
20:3,5,6,12 interested (1) lawsuit (1) 12:4,13;,17:3 4:24;5:14;10:22;
guess (1) 13:19 14:8 mischief (2) 13:4
1:9 interests (2) least (1) 19:11,13 opinion (1)
10:4514:23 15:16 misrepresentation (1) 16:10
H involved (3) LESSMEISTER (15) 12:17 order (2)
7:18516:21,24 4:3,4,12;5:11;7:2; misrepresentations (2) 20:8,17
Halloween (2} involvement (1) 13:12,15,20;17:2,9, 12:16,22 originally (1)
$:19:9:3 8:16 16;20:2,11,15,21 Monday (1) 12:5
happens (1) Islamic (4} liability (1) 10:11 over (4}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Min-L-Scripte®

312-307-9504

Ferrandino Reporting, Inc.

(2) few - over
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 11 of 47 PagelD #:3052

Fahrida Kurniawati, etc. v.

The Boeing Company

Report of Proceedings
November 12, 2019

 

11:19;12:15;15:15;
18:4

overnight (1)
10:2

P

page (2)
13:13,16

parcel (1)
12:14

part (2)
9:5512:14

passengers (6)
§:19:6:157:12;
18:16,17;19:1

PEARANCES (1)
3:1

pendency (1)
12:21

pending (3)
6:11,15;13:4
people (2)
9:11,12
period (1)
20:18
person (1)
17:24
personal (1)
16:12
pilot (7}
4:21;5:13,21;8:6;
12:19;13:18;18:9
point (8)
9:17;11:9,16;12:20;
17:23; 18:14,21;,19:15
position (1)
6:8

Power (1)
E1:6

practical (1)
15:17

prepared (2)
7:21;8:22

preparing (4)
8:21

present (1)
17:4
presentation (1}
7:21
presented (2)
$:24:14:7
prior (1)
7:19
probate (1)
9:9

probtem (2)
8:23;10:11
proceed (1}
9:20
proceedings (1)
21:3
properly (1)

 

 

 

 

 

 

 

 

 

14:24 represents {1) special (2)
provide (3) 5:18 4:9;:11:17
11:12;12:2,12 requested (1} spent (1)
provided (2) 6:9 8:6
7:22;8:3 researching (1) state (4)
10:9 11:1,2,18:15:11
Q resolution (2) statute (3)
15:8,10 ¥2:7,8;15:15
quickly (1} resolve (1) statutes (2)
6:6 15:18 12:2,9
respectfully (1) Street (1)
R 11:21 3:3
result (3) strictly (1)
raises (1) 8:15,17;9:22 17:18
10:8 right (5) suppose (2)
really (2} 13:8,17;19:18:20:5, 4:8:10:7
9:18; 10:5 20 Supreme (1)
received (2) rights (2) 11:8
7:223 18:22 18:4,4 surviving (1)
recipe (1) RKINS (1) 4:2]
18:7 3:2
reconsider (1) T
19:22 5
record (3) table (1)
11:24;18:15,18 Samad () 14:23
recovery (I) 4:4 taker (2)
16:16 saying (4) 14:2,4
regarding (6) 18:15,18,24;19:20 telling (1)
4:2235:857:35 17:10, screen (1} 13:10
23319:5 7:23 terminate (1)
relating (2) seat (1) 4:14
8:3;16:13 14:22 terminated (2)
relatives (1) second (2) 4:18535:4
9:13 13:9,14 terminates (1)
relevant (2) sense (2) 15:11
12:2,8 8:10,15:13 terms (1)
relief (1) served (1) 17:18
6:8 14:24 Thanks (1)
remain (1) set (1) 20:7
5:5 $:5 there'll (1)
remand (1) settle (1) 19:13
12:8 18:3 Thomas (1)
remanded (2) show (1) 17:13
11:20;13:7 7:23 thought (1)
removal (3) side (1) 10:21
74512:7:15:15 15:17 three (1)
remove {2) simply (1) 5:14
4:13;19:15 9:15 Thursday (2)
removed (5} sister (8) 5:6;7:16
6:10;11:1,18;12:5; 13:23;15:21;16:1, today (2)
13:6 21,24;18:3,13,13 9:3:11:23
reported (1} situation (1) together (3)
17:6 9:4 6:2;8:11;15:8
reporter (2) slide (1) told (1)
20:14,19 7:23 7:3
represent (9) solution (2) Tom (2)
4:17;5:10,11,23; $4:10,20 4:6;11:14
7:11;12:18;14:14; someone (1) took (1)
18:16;19:6 9:16 10:14
representation (2) sorry (2) transcript (6)
15:42; 19:2 16:8317:14 7:6; 13:11,13,16;
represented (2) South (1) 14:21;20:24
18:17319:1 3:3 two (3)

 

 

 

7:14:8:14,19
U

ultimately (1)
19:7

under (5)
4:23;5:14;18:10,11,
11

unequivocaily (1)
17:5

Unless (1)
11:19

unrelated (1)
9:11

upon (2)
§:16;18:21

Vv

versus (4}
4:2;10:15511:5,6
video (1)
7:24
view (1)
3:1
Vini (3)
4:1535:2515:7

Ww

wants (2)
9:22;16:21
way (1)
8:24
Weisberg (2}
4:7511:14
what's (2}
12:14; 19:7
whole (1)
11:18
widows (1}

wife (5)
5:12;14:16;15:21,
24;16:20

work (2)

8:11515:8

Wrona (4)
4:7,7;11:13,14

Wvilandari (2)
4:16;5:2

Y

year (1)
6:22

1(1)
3:3
11:38 (1)

 

Min-L-Seripre®

312-307-9504

Ferrandino Reporting, Inc.

(3) overnight - 11:38
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 12 of 47 PagelD #:3053

Fahrida Kurniawati, etc. v.
The Boeing Company

Report of Proceedings
November 12, 2019

 

21:4
12324-8639 (1)
3:6

142 (1}
11:7

151 ()
11:7

1700 (1)
3:4

1979 (2}
10:16,20

1992 (1)
1:7

2018 (1)
7:18
21 (1)
13:13
25 (1)
13:13
2d (3)
10:16,17;11:7

3

3(1)
4:1

566 (2)
10:16,18

6

6 (1)
13:13
60603 (1)
3:5

75 (2)
10:15,17

7th (1)
6:21

9 (2)
13:16,16

 

 

 

 

 

Min-D-Seripta®

Ferrandino Reporting, Inc.

312-307-9504

(4) 12324-8639 - 9
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 13 of 47 PagelD #:3054

EXHIBIT 2
Case: 1:18-cv-07686 Document #: 255-1 Filed:

11/18/19 Page 14 of 47 PagelD #:3055

 

 

 

1 3
1 IN THE UNITED STATES DISTRICT COURT 1 But | believe that's the only person who was not
FOR THE NORTHERN DISTRICT OF ILLINOIS . —o,
2 EASTERN DIVISION 2 Indonesian who died in the crash. Is that correct?
3 INRE Docket No. 18 C 7686 3 MA. GARDINER: =| think you're correct, Judge.
and related cases
4 LION AIR FLIGHT JT 610 CRASH ch Hino 4 THE COURT: Allright. So there was a suggestion in
jv Oo, MINORS
5 This Document Refates To: October 31, 2019 5 the — Mr. Lessmeister, there's a suggestion in the response to
Docket No, +9 C 797 9:37 am. . .
6 6 the motion to substitute that you be allowed to file an
7 TRANSCRIPT OF PROCEEDINGS - Motion Hearin: 7 additional appearance as counsel for Ms. Kurniawati. Do you
BEFORE THE HONORABLE THOMAS M. DURKIN
a 8 agree to that suggestion?
9 APPEARANCES: 9 MR. LESSMEISTER: Your Honor, no. Here's why.
10 10 Ms. Kurniawati is the wife of the deceased. And under islamic
For Vini MR. THOMAS G, GARDINER
11°) Wulandari: MR. JOHN R. WRONA 11 law, since she has three children -- two sons and one
(Estate of Harvino) Gardiner Koch Weisberg & Wrona ' \ .
12 33 i. jackson Boulevard 12 daughter — the co-administrator, Vint Wulandari, has no tights
ante:
13 Ghicago, IL 60604 13 to anything in terms of inheritance. Under Islamic law, the
14 14 wife, the sons, and the daughters all take,
For Fahrida MA, JAMES J. LESSMEISTER
15 Kumiawati: MR. JIMMY A. SAMAD 15 And there is a schism between Vini and Fahrida. So if
(Estate of Harvino) Lessmeister & Samad PLLC so . . , .
16 ios w. Adams Street 16 they're objecting to that, since this was an appointment in
ute
17 Chicago, iL 60603 17 state court, then I'll go te state court to resolve that issue.
18 18 That's my position,
For the Defendant: MR. DANIEL T, BURLEY
19 Perkins Cole LLP 19 THE COURT: And the -- well, the other porson is the
131 S. Dearborn Street .
20 Suite 1700 20 sister of the pilot.
Chicago, IL 60603
21 21 MR. GARDINER: Yes.
22 Court Reporter: LAURA R. RENKE, CSR, RDR, CAR 22 THE COURT: Of the first officer.
Official Court Reporter .
23 219 5, Dearborn Street, Room 1432 23 MR. GARDINER: = Right, and the aunt of the children
Chicago, IL 60604
24 312.435.6053 24 and -
laura_renke@ilnd.uscourts.goy
25 ~ 25 THE COURT: Well, you know, | read the attachment.
2 4
1 (In open court.) 1 There was an appointment in state court.
2 THE CLERK: 18 C 7686, In re Lion Air Flight. 2 MR. GARDINER: Yes.
3 THE COURT: All right. Good morning. 3 THE COURT: That may be where you have to go if -- all
4 MA. GARDINER: Good morning, your Honor. 4 [can decide is - the people who died in that crash have a
5 MR. BURLEY: Good morning, your Honor, Dan Burley for | 5 right to have counsel represent them, or their families can
6 defendant The Boeing Company, 6 represent them, If there's a dispute as to who the proper
7 MR. LESSMEISTER: Good morning, your Honor. James 7 party is to do that, right now, if — the co-administrators of
8 Lessmeister on behalf of Fahrida Kurniawati, motion to 8 the estate are proper parties to represent them. If there's a
9 substitite as counsel, along with my co-counsel, Jimmy Samad. 9 fight as to whether they should ba co-administrators of the
10 THE COURT: All right. 10 estate, | think that's a matter you have to take up in state
1 MR. GARDINER: And Tom Gardiner and John Wrona, 11 court because they appointed the administrators.
12 currant counsel for both Fahrida and Vini Wulandari. 12 MR. LESSMEISTER: Very good, your Honor.
13 THE COURT: All right. So this is a motion to 13 THE COURT: =| -- correct me — | will be candid. |
14 substitute on the first Bosing crash, and it's the pilot — or 14 don't know the answer to this. But am I wrong on this?
15 one of the pilots that is the deceased person in this case, 15 MR. GARDINER: No, I think you're right, Judge. |
16 correct? 16 think, though, that there's a distinction here when we talk
7 MR. GARDINER: Yeah. It's the first officer, Judge. 17 about the situation, and that is that we're a couple weeks away
18 THE COURT: Okay. And is he an indonesian citizen? 18 from the mediation, And we've been involved in this case for
19 MR, GARDINER: He is. 19 many months, since December, | think, of last year.
20 THE COURT: Or Indonesian? 20 So I think, actually, the clients are better served if
21 MR. GARDINER: Or was. 21 we remain in the case; he files his additional appearance. |
22 THE GOURT: Okay. Yeah, because | thought one of the | 22 think the — the goal of averyone will be to get the best
23 pilots was Italian or — 23 settlement possible indepandent of whether the -- the widow and
24 MR. GARDINER: No. The other one is Indian. 24 the aunt are not getting along a hundred percent.
25 THE COURT: Indian, Okay. All right. 25 THE COURT: Well, the -

 

 

 

Pages 1-4
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 15 of 47 PagelD #:3056

 

 

 

5 7

1 MR, GARDINER: So - 1 not someone who should be involved in the case. That's a

2 THE COURT: Your mediation in front of Judge — former 2 decision I'm not going to unwind because it was already made by
3 Judge O'Connell is November 14th? 3 astate court judge.

4 MR. GARDINER: Yes. 4 it cartainly seems -- and | don't know how up te speed
5 THE COURT: And that's the third one you've had? 5 you are on the case, But - and | told -- I'm not speaking out

6 MR. GARDINER: Yes. 6 of school. | told this to the lawyers last time. {f you don't

7 MR. WRONA: Yes. 7 settle the case, Boeing's going to file a motion for forum non

8 THE COURT: Do you expect that to be the final one? 8 ¢onveniens, and I'm going to decide it. The case is either

9 MR. GARDINER: Yes. 9 going to go back to Indonesia, or it's going to stay here.

10 THE COURT: Okay. 10 Either decision is not going to stay here. H will go to the

H MR. GARDINER: Given the last time we were before you, | 11 Seventh Circuit.

12 Judge - 12 But that is something to keep in mind on whether you
13 THE COURT: Weil, i—- 13 want — whether or not you want to delay the settlement

14 MR. GARDINER: - | think it will be the last. 14 conferences when going to state court may cause further delay
15 THE COURT: -~ made clear what is unclear, | thought, 15 or -- or make it impossible to complete settlement discussions
16 just as to what the next steps in this case were going to be - 16 before Judge O'Connell,

17 MR. GARDINER: Yes. 17 So | want you to have a seat ai the table so that your
18 THE COURT: -— if you don't settle. 18 client's interests are being properly served if shoe has a
19 MR. GARDINER: | think it will be a very substantive 19 different view of how things should go forward than her current
20 mediation, 20 counsel.
21 THE COURT: Okay. Ultimately the question's going to 21 But | - you weren't here for the last status, but you
22 be whether or not the widow of the first officer is — | don't 22 should be aware that the next step in this entire tragedy is
23 know whether this is a — a dispute over the sharing of 23 for me to decide a moticn for -- what Bosing has promised to
24 proceeds of a settlement or a dispute as to whather to settle. 24 be —I don't know if they're going to file it, but they have
25 And that's where I'm unclear. 25 said they will - a motion for forum non conveniens to have the

6 8

1 MR. GARDINER: Judge, | don't think that there — to 1 whole matter transferred to Indonasia.

2 me, my understanding is the dispute is more of a family nature 2 And what I said last time in court is for your

3. rather than 4 dispute over the desire to settle. | think 3 benefit. You can't read the case law — Seventh Circuit case

4 that - that both clients will seriously consider settlement. 4 law, the Supreme Court law, and the district court opinions

5 Hts not a situation where | think there's going to be a real 5 here — in fact, one involving a crash in Indonesia -- without

6 dispute about that. 6 understanding that their motion is at least a serious motion.

7 THE GOURT: Because I'm trying to distinguish between 7 Not saying how I'll rule, but it’s -- it's not a flier. It's a

8 going and getting the case sattled and then how the proceeds 8 serious, serious motion.

9 are distributed once there is a settlament. 9 MA. LESSMEISTER: Very good, your Honor.

10 MR. LESSMEISTER: Yes, your Honor. 10 | just have a question for clarification.

11 THE COURT: I'll allow you to file an additional 11 THE COURT: Yeah.

12 appearance in this case, Certainly if there's -- if -- if the 12 MR. LESSMEISTER: Is -- since Ms, Kurniawati did

13 widow has a different view as to the -- how the case should be 13. terminate Mr. Gardiner, would Mr. Gardiner be representing

14 settled, you ought to have a seat at the table and be able to 14 Vini, and then | would be representing Fahrida Kurniawati?

15 express the views of your client — your joint client, 15 THE COURT: Did she terminate him?

16 essentially - to make sure that there's not a settlement that 16 MR. LESSMEISTER: Yes.

17 takes place ~ 1 know Mr. Gardiner and his partner are in 17 MR. GARDINER: She did send a letter to me terminating
18 communications and wouldn't settle the case without the consent | 18 me, Judge.

19 of their clients. But if — if the widow wants you to come in 19 THE COURT: All right. Well, | don't know the answer
20 as additional counsel, I'll allow you to come in in this cass. 20 to that.

21 Knocking the other firm off, though, is not something 21 MR. GARDINER: Well, | can tell you, as a practical

22 I'm going te do at this point. That's something if it's -- if 22 matter, how we would do this, though.

23 it happens is going te have to happen based on a state court 23 THE COURT: Yeah.

24 deciding that you're not the administrator — or that — I'm 24 MA. GARDINER: | would anticipate we would go to the
25. sorry — that the aunt — the sister of the first officer is 25 mediation. Counsel would be there with us. He would be the

 

 

 

Pages 5-8
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 16 of 47 PagelD #:3057

 

omonr fonomkoan =

® AD ORD OD OND OR meme aks
anh. ON + OD ON ma bk w&@h =| ©

9

person communicating with Fahrida Kurniawati. We would
communicate with Vini. And we'd work together to get a
resolution,

THE COURT: | --I think that is fine, absent a
resolution in state court that terminates your —

MR. GARDINER: Mno+hmm,

THE COURT: - your position and terminates the aunt
as having any role in this case.

But that's something the state court would have ta
decide. I doubt they'd decids it before your next scheduled
mediation. And | just gave you reasons why a delay in this
case may not be in the best interests of the plaintiffs --
plaintiff or plaintiffs, whatever it ends up being. So | would
hope you both could go te this and work in the best interests
of your clients.

if you delay it, other forces may take -- may enter
the picture that may change the settlement landscape. | don't
know. They haven't filed anything yet, and | - but | made
clear that one way or the other, we have to — there's some
plaintiffs that want to move forward with discovery. And |
think if that occurs, then I'm sure we'll have motion practice
on whether the case stays in the Northern District or goes to
Indonesia.

MR. GARDINER: Judge, I'm confident we can work
together for the benefit of tha clients.

own oaumnrh wh =

w~ NM MH NH AD mma
RPREBBNBeoaABARSEEAS

CERTIFICATE
| certify that the foregoing is a correct transcript of the
record of proceedings in the above-entitled matter.

isi} LAURA A. RENKE
Official Court Reporter ,

November 1, 2079

 

 

 

oon naw & wh

ahhh
nanb GD = &

16
7
18
19
20
21
22
23
24
25

10

THE COURT: Ali right, Well, you have — your
appearance is — your motion to appear is granted. The motion
to substitute is entered and continued. And I'm not going to
rule on that. I've told you where to ~ what to do in state
court if that's the way you want to go.

MR. LESSMEISTER: Very good.

Your Honor, can | have leave to have my partner, Jimmy
Samad, enter his appearance as well —

THE COURT: Sure,

MR. LESSMEISTER: -~ instanter. He's with my firm.

THE COURT: All right.

MR. LESSMEISTER: And he is my partner.

THE COURT: No problem at all.

MR. LESSMEISTER: Thank you, your Honor,

THE COURT: All right. I think we have a date set in
the overall case.

MR. GARDINER: I think it's the 21st, Judge.

THE COURT: So feel free to appear then either by
phone or in person, and you can all raport on what's going
forward.

MA. GARDINER: Thank you, your Honor,

MA. LESSMEISTER: Thank you, Judge.

THE COURT: Okay. Thank you.

MR. BURLEY: Thank you, your Honor.

(Concluded at 9:48 a.m.)

 

 

Pages 9-11

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 17 of 47 PagelD #:3058

EXHIBIT 3
G

PENETAPAN

Nomor 0708/Pdt.P/2019/PA.Tgrs m
ZaN ae zy of Pa
ei ae [ 3 fee

DEMI_KEADILAN BERDASARKAN KETUHANAN YANG

  
    

Pengadilan Agama Tigaraksa yang memeriksa dan mehg

“
terfentu pada tingkat pertama dalam sidang majelis telah nianjatafkan

penetapan perkara Permohonan P3HP/Penetapan Ahli Waris yang diajukan

oleh :

Fahrida Kurniawati binti Sulichan, umur 34 tahun, agama islam, pekerjaan
Mengurus Rumah Tangga, pendidikan SLTA, tempat kediaman di
Perumahan Serpong Green Park 2 Blok F No. 19 RF. 002 RW.
016 Kelurahan Ciater, Kecamatan Serpong Kota Tangerang
Selatan, Provinsi Banten:

Selanjutnya bertindak untuk dan atas nama dir sendiri, serta anak kandung

yang belum dewasa yang bernama:

Khansa Davina Zhafirah binti Harvino, umur 9 tahun, agama islam,
Pendidikan SD, pekerjaan pelajar, tempat kediaman di Perumahan
Serpong Green Park 2 Blok F No. 19 RT. 002 RW. 016 Kelurahan
Ciater, Kecamatan Serpong Kota Tangerang Selatan, Provinsi
Banten;

Rafa Yusuf Aqilah bin Harvino, umur 7 tahun, againa Islam, pendidikan SD,
pekerjaan pelajar, tempat kediaman di Perumahan Sarpong
Green Park 2 Blok F No. 19 RT. 002 RW. 016 Keiurahan Ciater,
Kecamatan Serpong Kota Tangerang Selatan, Provinsi Banten;

Khalifi Ahza Zikei bin Harvino, umur 2 tahun, agama Islam, pendidikan -,
pekerjaan -, tempat kediaman di Perumahan Serpong Green Park
2 Blok F No. 19 RT. 002 RW. 016 Kelurahan Ciater, Kecamatan
Serpong Kota Tangerang Selatan, Provins/ Banten;

Selanjutnya disebut sebagai Pemohon;

Pengadilan Agama tersebut:

Telah mempelajari surat-surat yang berkaitan dengan perkara ini:

Telah mendengar keterangan Pemohon dan para saksi di persidangan ;

Hal. 1 dari 13 hal, Penetapan No. OTO8/Pdt P/2019/PA, Tors.

 

se 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 18 of 47 PagelD #:3059

 

 
Fase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 19 of 47 PagelD #:306@

  

12 September 2019 yang telah terdaftar di Kepaniteraan = 5 — “A

Tigaraksa Nomor: 0705/Pdt.P/2019/PA.Tgrs, dengan ini ‘Pdpenens

mengajukan permohonan Penetapan Ahli Waris dari Almarh me bin

Kiswo Karto (Pewaris) dengan dasar dan alasan sebagai ~

1. Bahwa, parkara ini adalah Permohonan Penetapan Ahii Waris dari pewaris
yang bemama Almarhum Harvino bin Kiswo Karto falm) yang telah
meninggal dunia karena kecelakaan jatuhnya pesawat Lion air JT 640

_ pada tanggal 29 Oktober 2018 di Karawang, sebagaimana tersebut dalam
Kutipan Akta Kematian Nomor: 3674-KM-18112018-0005 yang dikeluarkan
oleh Kantor Dinas Kependudukan dan Pencatatan Sipil Kota Tangerang
Selatan tertanggal 16 November 2018:

2. Bahwa, ayah kandung dari Pewaris yang bernama Kiswo Karto telah
meninggal lebih dahulu pada hari Sabtu tanggal 11 Mei 2013 karena
keceiakaan jatuhnya pesawat Lion air JT 610 berdasarkan surat kematian
yang dikeluarkan oleh Pemerintah Kabupaten Bekasi , nomor
474. 3/18/KUK T/X/2013, tanggal 16 Mei 2013, dan ibunya yang bernama
Hj. Anie Basniar juga telah meninggal dunia jebih dulu;

3. Bahwa, Almarhum Harvino bin Kiswo Karto semasa hidupnya menikah
sekali dengan Fahrida Kumiawati binti Sulichan tanggal 10 November
2007, berdasarkan Buku Kutipan Akta Nikah No.675/44/X1/2007 yang
dikeluarkan oleh Kantor Urusan Agama Kudus , Provinsi Jawa Tengah
tertanggal 10-11-2007;

4, Bahwa, selama Permikahan Almarhum Harvino bin Kiswo Karto dan Fahrida
Kurniawati binti Sulichan telah hidup layaknya suai isteri dan telah
dikaruniai 3 (tiga) orang anak, yang bernama:
4.1.Khansa Davina Zhafirah bint! Harvino, Perempuan Lahir di Semarang

G7 Juni 2010, Umur 9 Tahun;
4.2.Rafa Yusuf Aqilah bin Harvino, Lahir di Semarang ' Maret 2012,
Umur. 7 tahun;
4.3.Khalifi Ahza Zikri bin Harvino Lahir di Tangerang Selatan 11
Februari 2017, Umur: 2 tahun:

 

Hal. 2 deri 13 hal. Panetapan No. 0705/Pdt.P/2019/PA. Tors.

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 20 of 47 PagelD onl

se
GAM as f
arto

   
 
  
  

 

5, Bahwa, dengan meninggalnya Almarhum Harvino bin Kishie;
yang menjadi ahti warisnya adalah sebagai berikut: fs 1S]
5.1. Fahrida Kurniawati binti Sulichan (istri), umur 34 tah
5.2.Khansa Davina Zhafirah binti Harvino, (p) Lahir di

2010, Umur 9 Tahun (anak kandung): i Oe oO
5.3. Rafa Yusuf Aqilah bin Harvino, (L) Lahir di Semarang 14 Maret 2012,
Umur 7 tahun {anak kandung);
5.4.Khalifi Ahza Zikri bin Harvino (L), Lahir di Tangerang Selatan 14
Februari 2017, Umur 2 tahun. (anak kandung);

6. Bahwa, Para Pemohon bermaksud mengajukan permohonan ini untuk
keperluan pengurusan asuransi kecelakaan pesawat Lion Air JT 610
tanggal 29 Oktober 2018 yang berkaitan atas nama Pewaris serta untuk
alasan hukum lainnya; .

 

7, Bahwa, sejak meninggainya Almarhum Harvino bin Kiswo Karto dan
hingga diajukannya permohonan ini tidak ada pihak fain yang mengaku
sebagai ahli waris almarhum selain yang tersebut di atas serta tidak ada
pihak manapun yang menyatakan keberatan atas diri masing-masing Para
Pemohon tersebut di atas;

8. Bahwa, Almarhum Harvino bin Kiswo Karto sebelum meninggal dunia tidak
meninggalkan wasiat apapun dan meninggal dunia dalam keadaan islam;

9. Bahwa, Para Pemchon sanggup membayar biaya yang timbut dari perkara
ini; |

Bahwa, berdasarkan hal-hal yang tetah diuraikan di atas, maka Para

Pemohon mohon, agar Yang Mulia Ketua Pengadilan Agama Tigaraksa cq,

Majelis Hakim berkenan segera memeriksa dan mengadili permohonan Para

-Pemohon serta selanjutnya menjatuhkan putusan sebagai berikut;

Primer:

1. Mengabulkan permohonan Pemohon untuk seluruhnya:

2. Menyatakan Almarhum Harvino bin Kiswo Karto telah meningga! dunia
pada tanggal 29 Oktober 2018 karena kecelakaan pesawat Lion air di
Karawang;

3. Menetapkan secara hukurn bahwa:
3.1.Fahrida Kurniawati binti Sulichan (istri), umur 34 tahun;

Hal. 3 dari 13 hal, Ponetapan No. 0705/Pdt.P/2019/PA. Tgrs.

 

 

 
pase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 21 of 47 PagelD #:306

3.2.Khansa Davina Zhafirah binti Harvino, (P) Lahir di Semahkttad a uni

2010, Umur 9 Tahun (anak kandung); 8 $ “4

3.3.Rafa Yusuf Agilah bin Harvino, (L), Lahir di Semapeagae

2012, Umur 7 tahun.(anak kandung); . Hg

3.4.Khalifi Anza Zikri bin Harvino, (L), Lahir di Tangerarig. gids

Februari 2017, Umur 2 tahun(anak kandung); .

Adalah ahii waris dari Almarhum Harvino bin Kiswo Karto

4. Menetapkan biaya yang timbul dari perkara ini menurut hukum;

Apabila Yang Mulia Ketua Pengadilan Agama Tigaraksa cq. Majelis Hakim a

quo berpendapat lain, mohon kiranya diberikan putusan yang seadil-adiinya (ex

aequo et bono),

Bahwa pada hari persidangan yang telah ditetapkan, Pemohon teiah
hadic dan merighadap sendiri di Persidangan, kemudian Ketua Majelis
memberikkan penjelasan dan nasehat sehubungan dengan permohonannya
tersebut, lalu maka dibacakaniah permohonan Pemohon, yang isinya tetap
dipertahankan oleh Pemohon;

Bahwa untuk memperkuat dali! permohonannya, Pemohon telah
mengajukan bukti-bukti surat berupa :

1. Fotokopi Kartu. Tanda Penduduk {KTP} atas nama Pemohon NIK
3374186502850004 tanggal 1 April 2018, yang dikeluarkan oleh
Pemerintah Daerah Kota Tangerang Selatan, bermeterai cukup yang telah
dinazegelen Kantor Pos, ternyata telah cocok dan sesuai dengan asiinya,
lalu diberi paraf dan tanda P.1:

2. Fotokopi Kutipan Akta Nikah atas nama Para Pemohon Nomor

675/44/X1/2007 tanggal 10 Nopember 2007, yang dikeluarkan oleh Kantor
Urusan Agama Kecamatan Kabupaten Kudus Provinsi Jawa Tengah,
bermeterai cukup yang telah dinazegelen Kantor Pos, ternyata telah cocok
dan sesuai dengan aslinya, lalu diberi paraf dan tanda P.2:

3. Fotokopi Kutipan Akia Kelahiran atas nama Khansa Davina Zhafirah Nomor
3374.ALU.2010.09291 tanggat 24-06-2010, yang dikeluarkan oleh Kepala
Dinas Kependudukan dan Pencatatan Sipil Kota Semarang, bermeteral

_cukup yang telah dinazegelen Kantor Pos, ternyata telah cocok dan sesuai
"dengan aslinya, laiu diberi paraf dan tanda P.3;

    

Hal. 4 dari 13 hal. Penetapan No. 0705/Put P2019/P A, Togs.

 

 

 
|Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 22 of 47 PagelD #:30

4. Fotokopi Kutipan Akta Kelahiran atas nama Rafa Yus i}
3374-LU-09042012-0058 tanggal 09-04-2012, yang
Kepala Dinas Kependudukan dan Pencatatan Sipil
bermeterai cukup yang telah dinazegelen Kantor Pos, termpateaje mT of
dan sesuai dengan aslinya, lalu diberi paraf dan tanda P.4;

5. Fotokopi Kutipan Akta Kelahiran atas nama Khalifi Ahza Zikri Nomor 3374-
LT-12102017-0085 tanggal 12-10-2017, yang dikeluarkan cleh Kepala
Dinas Kependudukan dan Pencatatan Sipil Kota Semarang, bermeterai
cukup yang telah dinazegelen Kantor Pos, ternyata telah cocok dan sesuai
dengan aslinya, lalu diberi paraf dan tanda P.5;

6. Fotokopi Kutipan Akta Kematian atas nama Harvino Nomor 3674-KM-
16112018-0005 tanggal 16 Nopember 2018, yang dikeluarkan oleh Kepala
Dinas Kependudukan dan Pencatatan Sipil Kota Tangerang Selatan,
bermeterai cukup yang telah dinazegelen Kantor Pos, ternyata telah cacok
dan sesuai dengan aslinya, lalu diberi paraf dan tanda P.6;

7. Fotekopi Surat Keterangan Kematian Penduduk WNI atas nama Hj. Annie
Basniat Nomor 23/M/2003 tartanggal 24 Maret 2003 yang dikeluarkan oleh
Luran Gunung Sahari Utara, Keeamatan Sawah Besar, Kotamadya Jakarta
Pusat, bermeterai cukup yang telah dinazegelen Kantor Pos, ternyata telah
cocok dan sesuai dengan aslinya, lalu diberi paraf dan tanda P.7;

8. Fotokopi Surat Kematian atas nama Kiswo Nomor 474.3/18/KUKTIXM3
tertanggal 16 Mei 2013, yang dikeluarkan oleh Lurah KA. Tengah, Bekasi,
bermeterai cukup yang telah dinazegelen Kantor Pos, ternyata telah cocok
dan sesuai dengan aslinya, talu diberi paraf dan tanda P.8;

Bahwa selain alat bukti tertulis, Pemohon telah pula mengajukan alat
bukti saks! sebagai berikut :

1. Kuswante bin D. Karte, umur 60 tahun, agama Islam, pendidikan SLTA,
pekerjaan Pensiunan, bertempat tinggal di Taman Wisma Asri Rt. 001 Rw.
010 Kelurahan Teluk Pucung Kecamatan Bekasi Utara Kota Bekasi. Saksi
di bawah sumpah menerangkan pada pokoknya sebagai berikut :

- Bahwa saksi kenal dengan Pemohon yaitu Isti dan anak-anak dari

 
   

Almarhum. Harvino bin Kiswo Karto:
- Bahwa hubungan saksi dengan Pemohon adalah Paman Pemohon;

Hal 5 dari 13 hal. Penetapan No. G705/Pdt. P/2019/PA. Tors.

 

 

 
ase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 23 of 47 PagelD #:306

kecelakaan jatuhnya pesawat Lion Air JT 610 padd & j
2018 di Karawang: ma

cet

  

~ Bahwa semasa hidupnya almarhum Harvino bin Kiswa Wy to=cbeyagama
islam dan ketika meninggal dunia diurus secara agama [staf Oe .
~ S8ahwa almarhum Harvino bin Kiswo Karto semasa hidupnya mempunyai
1 (satu) orang istri yakni Fahrida Kurniawati binti Sulichan dan 3 (tiga)
orang anak yang bernama Khansa Davina Zhafirah binti Harvino (P)
umur 9 tahun, Rafa Yusuf Agilah bin Harvino (L} umur 7 tahun dan
Khalifi Ahza Zikri bin Hervino (P) umur 2 tahun;
~ Bahwa Ibu kandung Almarhumah Harvino bin Kiswo Karto yang
bernama Hj. Annie Basniar telah meninggal dunia lebih dahutu pada
tanggal 20 Maret 2003 dan ayah kandung Almarhumah Harvine bin
Kiswo Karto yang bernama Kiswo Karto telah meninggal iebih dahulu
pada tanggal 11 Mei 2043;
~ Bahwa ketika meninggal dunia Almarhum Harvino bin Kiswo Karto
meninggalkan 1 (satu) orang istri yakni Fahrida Kurniawati binti Sulichan
dan 3 (tiga) orang anak yang bernama Khansa Davina Zhafirah binti
Harvino (P) umur 9 tahun, Rafa Yusuf Aqilah bin Harvino (L} umur 7
tahun dan Khalifi Anza Zikri bin Harvino (P) umur 2 tahun:
~ Bahwa semua ahli waris Almarhumah Harvino bin Kiswo Kartc
beragama islam:
- Bahwa Sermua ahli waris tidak pernah melakukan tindak pidana yang
dapat menghalangi mereka untuk menerima warisan dari Almarhurm
Harvino bin Kiswo Karto;
- Bahwa almarhum Harvino bin Kiswo Karto tidak pernah mengangkat
anak dan tidak meninggalkan wasiat sebelum meninggal, —
~ Bahwa tujuan Pemohon mengajukan penetapan ahii waris ke
Pengadilan Agama Tigaraksa untuk kepertuan pengurusan asuransi
kecelakaan pesawat Lion Air JT 610 tanggal 29 Oktober 2018 Almarhum
Harvino bin Kiswo Karto serta untuk alasan hukum jainnya:
| 2. Maryanl binti D. Karte, umur 57 tahun, agama Islam, pendidikan SMA,
_-pekerjaan Swasta, bertempat tinggal di Kp. Pasir Laja RT. 07 RW. 09, Desa

Hai. 6 dari 12 hal. Panetapan No. 0705/Pdt. P/2019/P A. Tgrs.

 

 
fase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 24 of 47 PagelD #:306

ener]

 
 
 
 

Pasir Laja, Kecamatan Sukaraja,. Bogor. Saksi di
menerangkan pada pokoknya sebagai berikut : t Xi
“ Bahwa ‘saksi kenal dengan Pemohon yaitu Istri dah i Bk

Almarhum Harvino bin Kiswo Karto; Rain a!
~ Bahwa hubungan saksi dengan Pemohon adalah bibi Pemohen:

- Bahwa Harvino bin Kiswo Karto telah meninggal dunia karena
kecelakaan jatuhnya pesawat Lion Air JT 610 pada tanggal 29 Oktober
2018 di Karawang;

- Bahwa semasa hidupnya almarhum Harvino bin Kiswo Karto beragama
islam dan ketika meninggal dunia diurus secara agama Islam;

~ Bahwa almarhum Harvino bin Kiswo Karto semasa hidupnya mempunyai
1 (satu) orang istri yakni Fahrida Kurniawati binti Sulichan dan 3 (tiga)
orang anak yang bermama Khansa Davina Zhafirah binti Harvino (P)
umur.9 tahun, Rafa Yusuf Aqiah bin Harvino (L) umur 7 tahun dan
Khalifi Ahza Zikri bin Harvino (P) umur 2 tahun;

- Bahwa Ibu kandung Almarhumah Harvino bin Kiswo Karte yang
bernama Hj. Annie Basniar telah meninggal dunia lebih dahulu pada
tanggal 20 Maret 2003 dan ayah kandung Almarhumah Harvino bin
Kiswo Karto yang bernama Kiswo Karto telah meninggal lebih dahulu
pada tanggal 14 Mei 2013:

- Bahwa ketika meninggal dunia Almarhum Harvino bin Kiswo Karto

" méninggalkan 1 (satu) orang istri yakni Fahrida Kurniawati binti Sulichan
dan 3 (tiga) orang anak yang bernama Khansa Davina Zhafirah binti
Harvino (PF) umur 9 tahun, Rafa Yusuf Aqilah bin Harvinoe (L) umur 7
tahun dan Khalifi Ahza Zikri bin Harvino (P} umur 2 tahun;

- Bahwa semua ahli waris Almarhumah Harvino bin Kiswo Karto
beragaima islam:

~ Bahwa Semua ahli waris tidak pemah melakukan tindak pidana yang
dapat menghalangi mereka untuk menerima warisan dari Almarhum
Harvino bin Kiswo Karto; .

~ Bahwa almarhum Harvino bin Kiswo Karto tidak pernah mengangkat

anak dan tidak meninggalkan wasiat sebelum meninggal:

Hal. 7 dari 13 hal. Penetapan No. 0708/Pdt.P/201 9/PA. Tyrs,

 

 

 
pase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 25 of 47 PagelD #:306

 
     

~ Bahwa tujuan Pemohon mengajukan penatapan ap rans
Pengadilan Agama Tigaraksa untuk keperiuan pengui |

kecelakaan pesawat Lion Air JT 610 tanggal 29 Oktober 2078 Aligarhuy
Harvino bin Kiswo Karto serta untuk alasan hukum lainnya, bo fo)

  
  

Bahwa selanjutnya Pemohon menyampaikan kesimpulannya “Socata
lisan yang pada pokoknya tetap pada permohonannya dan mohon penetapan,

Bahwa untuk meringkas uraian Penetapan, Majelis Hakim menunjuk
berita acara persidangan perkara ini yang merupakan bahagian yang tak
terpisahkan dari penetapan ini:

PERTIMBANGAN HUKUM

Menimbang, bahwa maksud dan tujuan permohonan Pemohon
sebagaimana tersebut di atas;

Menimbang, bahwa alasan pokok yang diajukan oleh Pemohon dalam
permohonannya adalah bahwa Pemohon mengajukan permohonan penetapan
ahili waris terhadap Almarhum Harvino bin Kiswo Karto, karena sudah
meninggal dunia pada tanggal 28 Oktober 2018 dan tujuan permohonan ini
adalah untuk mengurus peninggalan Almarhum Harvino bin Kiswo Karto:

Menimbang, bahwa sebelum mempertimbangkan pokek permetonan
Pemahon, Majelis Hakim terlebih dahuiu akan mempertimbangkan tentang

kedudukan (/egal standing) Pemohon sebagai pihak yang berkepentingan
dalam parkara ini:

Menimbang, bahwa Pemohon untuk menguatkan dalil-daliinya telah
mengajukan alat bukti surat berupa bukti P.1 sampai dengan P.8, yang menurut
penilaian Majelis Hakim alat bukti tersebut merupakan akta autentik dan telah
memenuhi syarat formil dan materiil alat bukti sebagaimana ketentuan Pasal
165 HIR jo Pasal 1867 dan Pasal 1888 KUHPerdata jo Pasal 2 ayat (1) huruf a
Undang-Undang Nomor 73 Tahun 1985 tentang Bea Meterai;

Menimbang, bahwa berdasarkan P.1 dan pengakuan Pemohon dalam
posita permohonan telah menunjukan bahwa Pemohon bertempat tinggai di
Wilayah Kota Tangerang Selatan yang merupakan Yurisdiksi Pengadilan
Agama Tigaraksa, oleh karena itu sesuai dengan ketentuan Pasal 49 ayat (1)
huruf (a) dan Pasal 73 ayat (1) Undang-Undang Nemor 7 tahun 1989 yang
telah diubah dengan Undang-Undang Nomor 3 Tahun 2008 dan Undang-

Hai. 8 dari 13 hal. Penatapan No. 0706/Pdt P/2019/PA. Tors.

 

 

 
pase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 26 of 47 PagelD #:30

 
 
   

undang Nomor 50 Tahun 2009, perkara ini menjadi wow Bandai
Agama Tigaraksa, 4 J

Menimbang, bukti P.2 berupa Kutipan Akta Nikah dan beuiagaign day sth
tersebut terbukti bahwa aimarhum Harvino bin Kiswo Karto defigap.#abf
Kurniawatl adalah pasangan suami isteri yang telah menikah pada Eel 10
November 2007 di Kantor Urusan Agama Kecamatan Kota, Kabupaten Kudus,
Provinsi Jawa Tengah;

Menimbang, bukt! P.3, P.4.dan P.5 berupa Kutipan Akta Kelahiran dan
berdasarkan bukti tersebut terbukti bahwa Khansa Davina Zhefirah, Rafa Yusuf
Aqilah dan Khatifi Anza Zikri adalah benar anak dari Almarhum Harvino bin
Kiswo Karto dengan Fahrida Kumiawati;

Menimbang, bukti P.6 berupa Fotokopi Kutipan Akta Kematian atas
nama Harvino bin Kiswo Karte dan berdasarkan bukti tersebut terbukti bahwa
Harvino bin Kiswo.Karto telah meninggal dunia tanggal 29 Oktober 2018 karena
kecelakaan jatuhnya pesawat Lion air JT 610;

Menimbang, bukti P.7 berupa Fotokopi Surat Keterangan Kematian
Penduduk WNI atas nama Hj. Annie Basniar dan berdasarkan bukti tersebut
terbukti bahwa Hj. Annie Basniar {ibu kandung almarhum Harvino) telah
meninggal dunia pada tanggal 20 Maret 2003 karena sakit;

Menimbang, bukti P.8 berupa Fotekopi Surat Kematian atas nama Kiswo
dan berdasarkan bukti tersebut terbukii bahwe Kiswo (ayah kandung almarhum
Harvino) telah meninggal dunia pada tanggal 11 Mei 2013 karena sakit:

Menimbang, bahwa Pemohon selain mengajukan bukti surat juga telah

" mengajukan 2 (dua) orang saksi yang bernama Kuswanto bin D, Karto dan
Maryant binti D. Karto (masing-masing adalah paman Pemohon dan bibi
Pemohon) yang keduanya telah memberikan keterangan di bawah sumpah
yang pada pokoknya satu sama lain saling bersesuaian dan menguatkan daljl-
dali yang diajukan Pemohon, sehingga Majelis Hakim berpendapat bahwa
keterangan Saksi tersebut telah memenuhi syarat formil dan materiil alat bukti
sebagaimana yang diatur dalam Pasal 144, Pasal 147 dan Pasal 172 HIR, oleh
karena itu patut dijadikan bukti dalam perkara ini dan Pemohon dipandang telah
mampu membuktikan datil-datil permohonannya:

Hal, 9 dari 13 hal, Penetapan No. OTO5/Pat.P/2019/P A. Tors.

 

 

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 27 of 47 PagelD #:30

  
 
  
 

Menimbang, bahwa dari pengakuan Pemohon dalam posita pate Fide,
dan buktl surat diperkuat keterangan para Saksi tersebut,
ditemukan fakta-fakta sebagai berikut :

1. Bahwa Almarhum Harvino bin Kiswo Karto adalah suami sa
Kurniawati binti Sulichan (Pemohon) yang telah melangsungkan pespikal
pada tanggal 10 November 2007, serta tetap beragama islam;

2. Bahwa selama berumah tangga Almarhum Harvino bin Kiswo Karto
(Pewaris) dan Fahrida Kurniawati binti Sulichan (Pemohen) telah dikaruniai
3 (tiga) orang anak yaitu Khansa Davina Zhafirah binti Harvino, Rafa Yusuf
Agilah bin Harvino dan Khalifi Ahza Zikri bin Harvino;

3. Bahwa Ailmarhum Harvino bin Kiswo Karto (Pewaris) telah meninggal dunia
karena kecelakaan jatuhnya pesawat Lion air JT 610 pada Tanggal 29
Oktober 2018 dan dalam keadaan beragama Isiam;

4. Bahwa, kedua orang tua Pewaris Harvino bin Kiswo Karto telah meninggal
dunia terlebth dahulu dari Almarhum Harvino bin Kiswo Karto (Pawaris);

5. Bahwa Almarhum Harvino bin Kiswo Karto (Pewaris) meninggaikan ahli
waris 4 (empat) orang anak yaitu:

5.1. Fahrida Kurniawatt binti Sulichan sebagai istri;

5.2.Khansa Davina Zhafirah binti Harvino sebagai enak perempuan
Kandung,;

5.3. Rafa Yusuf Agilah bin Harvino sebagai anak laki-laki Kandung;

5.4. Khalifl Ahza Zikri bin Harvino sebagai anak laki- faki Kandung;

6. Bahwa Pemohon mengajukan penetapan ahli waris ini bertujuan untuk
mengurus segala sesuatu yang berkaitan dengan harta peninggalan (tirkah)
pewaris Almarhum Harvino bin Kiswo Karto;

Menimbarig, bahwa berdasarkan peristiwa yang ditemukan di
persidangan, maka dapatiah ditarik fakta hukum bahwa Almarhum Harvinoe bin
Kiswo Karto adalah suami sah dari Fahrida Kurniawati binti Sulichan
{Pemohon) yang telah melangsungkan pernikahan pada tanggal 10 November
2007, serta tetap beragama Islam dan dalam perkawinannya telah dikaruniai 3
(tiga) orang anak, almarhum Harvino bin Kiswo Karto (Pewaris) telah meninggal
dunia karena kecelakaan jatunnya pesawat Lion air JT 610 pada Tanggal 29
Oktober 2018 dan dalam keadaan beragama islam, kedua orang tua Almarhum

Hai, 10 dari 13 hal. Penetapan No. 070G/Pdt. P/2079/PA. Tgrs.

 

 

 
base: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 28 of 47 PagelD #:306

   
  
  

Harvino bin Kiswo Karto telah meninggal dunia terlebih dahulu/fig

Harving bin Kiswo Karto (Pewaris) serta tidak ada ahli wang ;
ditinggalkan Almarhum Harvino bin Kiswo Karto selain 3 (tiga) of aa
seorang isteri (Pemohon):

Menimbang, bahwa berdasarkan Pasal 171 huruf c Kompilasi Hukum
Islam behwa yang dimasud ahli waris adalah orang yang pada saat meninggal
dunia mempunyai hubungen darah atau hubungan perkawinan dengan
pewaris, beragama islam dan tidak terhalang karena hukum untuk menjadi ali
waris. Pemohon telah terbukti memenuhi alasan yang kuat dan sah serta tidak
melawan hukum sebagai ahli waris dari Almarhum Harvino bin Kiswo Karto,
oleh karena itu permohonan Pemohon patut untuk dikabulkan;

Menimbang, bahwa anak Almarhum Harvino bin Kiswo Karto dengan
Fahrida Kurniawati binti Sulichan (Pemohen) yang bernama Khansa Daving
Zhafirah binti Harvino, Perempuan, umur 9 Tahun, Rafa Yusuf Agilah bin
Harvino, Lakitaki, umur 7 tahun dan Khalifi Ahza Zikri_ bin Harvine Laki-laki, |
Umur 2 tahun saat ini masih belum dewasa, berdasarkan Pasal 47 ayat (1) dan
(2) Undang-Undang Nomor 1 Tahun 1974 tentang Perkawinan, anak tersebut
berada di bawah kekuasaan orang tuanya, karena itu Majelis Hakim
berpendapat bahwa Fahrida Kurniawati binti Sulichan sebagai sebagai Isteri
Almarhum Harvino bin Kiswo Karto (ibu kandung dari Khansa Davina Zhafirah,
Rafa Yusuf Aqilah dan Khalifi Ahza Zikri), bechak bertindak hukum atau
mewakiinya:

 

 

Menimbang, bahwa oleh karena permohonan perkara Ini dimohonkan
oleh Pemohon, maka berdasarkan asas umum peradilan “tiada perkara tanpa

biaya” dan Pasal 121 ayat (4), Pasal 182 dan Pasal 183 HIR, maka biaya
perkara ini dibebankan kepada Pemohon:

Mengingat segala peraturan dan perundang-undangan yang berlaku
serta Hukum Islam yang berkaitan dalam perkara ini:

MENETAPKAN
1. Mengabulkan permohonan Pemohon;
2. Menyatakan almarhum Harvino bin Kiswo Karto yang telah meninggal
dunia pada tanggal 29 Oktober 2018 adalah Pewaris daiam perkara ini:

Hal. 11 dari 13 hal, Penetapan No. 0708/PdL.P/2019/PA, Tors.

 
ICase: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 29 of 47 PagelD #:3090

   
 

3, Menetapkan ahli waris almarhum Harvino bin Kiswo Karto seBéqritad
3.1. Fahrida Kurniawati binti Sulichan sebagai istri;
3.2.Khansa Davina Zhafirah binti Harvino sebagai a

Kandung; a .
3.3.Rafa Yusuf Aqilah bin Harvino sebagai anak laki-laki Kandung’ ~~
3.4. Khalifi Anza Zikri bin Harvine sebagai anak laki- laki Kandung:

4. Membebankan kepada para Pemchon untuk membayar biaya perkara

sejumlah Rp. 291.000,- (dua ratus Sembilan puluh satu ribu rupiah);

Demikian Penetapan ini dijatuhkan dalam permusyawaratan Maijelis
Hakim pada hari Senin tanggal 23 September 2019 Masehi bertepatan dengan
tanggai 23 Muharram 1441 Hijriah Hijriyah oleh kami H, Samsul Fadii, S. Pd,
S.H., M.H. sebagai Ketua Majelis, Drs. Asli Nasution, M.E.Sy. dan Drs. H.
Ihsan, M.H., sebagai Hakim-hakim Anggota. Penetapan tersebut dibacakan
pada hari itu juga dalam sidang terbuka untuk umum oleh Ketua Majelis dan
didampingi oleh Hakim-Hakim Anggota tersebut dan dibantu oleh Adhiaksari
Hendriawati, S.H.1., M.H. sebagai Panitera Pengganti dengan dihadiri oleh

 

Pemcohon.
Ketua Majelis,
og
Wine
tH. Samsul Fadli, $§. Pd, S.H., M.H.
Hakim Anggota, Hakim Anggota,
Dra. Asli Nasution, M.E.Sy. Drs. H. Ihsan, M.H.,

Hal. 12 dari 13 hal. Penetapan No. 0705/Pdt. P/2019/PA Tars.

 

 
[Case:. 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 30 of 47 PagelD #3090

i Penitera Pengganti, |

Adhiaksari Heiféiflawatl, S.H.1., MH.

| Perincian biaya perkara : |
1. Biaya Pendaftaran ‘Re. 30.000,-

 

 

2. Biaya ATK Perkara  :Rp. 75.000,-

3. Biaya Panggilan ‘Rp 150.000,-

4. PNBP Panggilan ‘Rp 20,000,-

i 5. Biaya Redaksi ‘Rp. 10.000,-
6. Biaya Meterai ‘Ro 6.000.-

dumlah ‘Rp. 291.006.-

(dua ratus Sembilan puluh satu ribu rupiah),

 

 

Hal. 13 dari 13 hal. Penetapan No, 0708/Pdt, P/2019/PA. Tors.

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 31 of 47 PagelD #:3072

EXHIBIT 4
 

 

Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 32 of 47 PagelD #:3073

PENETAPAN
Nomor 0587/Pdt.P/2019/PA JT
AF —__—3
DEMI KEADILAN BERDASARKAN KETUHANAN YANG MAHA ESA
Pengadilan Agama Jakarta Timur yang memeriksa dan mengadili perkara
perdata agama pada tingkat pertama, dalam sidang Majelis telah menjatuhkan
penetapan atas permohonan Perwalian Anak yang diajukan oleh:

Fahrida Kurniawati binti Sulichan, umur 34 tahun, agama Islam, pekerjaan
Mengurus Rumah Tangga, tempat kediaman di Jalan Serpong
Green Park 2 Biok F.19 RT COZRW 016, Kelurahan Ciater,
KecamatanS erpong, Kota Tangerang Selatan Provinsi Banten,
selanjutnya disebut Pemohon, dalam hal ini memberikan kuasa
kepada EDY HARYANTO, S.H, pekerjaan Advokat, alarnat Jalan
Jend, A Yani Kav. 38 (by pass) Kelurahan Utan Kayu Kecamatan
Matraman Kotamadya Jakarta Timur berdasarkan surat kuasa
kKhusus tanggal 5 Nopember 2019.dalam hal ini memberikan
kuasa Substitusi kepada Solahudin Pugung, SH.M.H dan Rekan
para Advokat dan Penasehat Hukum dan lembaga Kajian dan
Bantuan Hukum Kartika Nusantara (LKBH-KN) beralamat di jalan
PKP No 16, Kelurahan Cibubur, Kecamatan Ciracas Jakarta
Timur berdasarkan surat Kuasa Sunstitusi tanggal 11 Nopember

"2019;

Pengadilan Agama tersebut.

 

Telah mempelajari berkas perkara.

DUDUK PERKARA

Bahwa Pemohon dengan surat permohonannya tertanggal 5 Nopember
2019 yang terdaftar di Kepaniteraan Pengadilan Agama Jakarta Timur dalam
register Nomor 0587/Pdt.P/2019/PAJT tanggal 6 Nopember 2019, telah

mengemukakan hal-hal pada pokoknya sebagai berikut :
1. Bahwa Pemohon adalah isteri satu-satunya yang sah dari Almarhum Tuan
Harvino, S.AB bin Kiswo Karto, yang telah melangsungkan pernikahan pada
hari Sabtu, tanggal 10 November 2007, di hadapan Pegawai Pencatat Nikah

(PPN) Kantor Urusan Agama (KUA) sebagaimana terbukti dalam Buku Kutipan
Akta Nikah Nomor : 675/44/X/2007;

Him. 4 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
 

Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 33 of 47 PagelD #:3074

2. Bahwa Setelah menikah Pemohon dan Aimarhum Tuan Harvino, S.AB bin
Kiswo Karto, hidup berumah tangga dan bertempat tinggal di alamat tersebut di
atas: |

3. Bahwa selama berumah tangga antara Pemohon dan Almarhum Tuan Harvino,
S.AB bin Kiswo Karto, (Suami) telah berhubungan sebagaimana layaknya
suami istri dan telah dikaruniai 3 (Tiga) anak yang bernama sebagai berikut:
3.1. Khansa Davina Zhafirah binti Harvino, S.AB, perempuan, umur 9 tahun, lahir ai

Semarang pada tanggal 7-6-2010 (tujuh Juni dua ribu sepuluh) sebagaimana
ternyata dalam Kutipan Akta Kelahiran yang dikeluarkan oleh Dinas
Kependudukan dan Pencatatan Sipil Nomor: 3374.ALU.2010.09291 tertanggal
24-6-2010 (dua puluh empat Juni dua ribu sepuluh);

3.2, Rafa Yusuf Agilah bin Harvino, S.AB, lakiJaki, umur 7 tahun, lahir di Semarang
pada tanggal 14-3-2012 (empat belas Maret dua ribu dua belas) sebagaimana
teryata dalam Kutipan Akta Kelahiran yang dikeluarkan oleh Dinas
Kependudukan dan Pencatatan Sipil Nomor : 3374.LU.09042012.0058
tertanggal 9-4-2012 (sembilan April dua ribu dua belas);

3.3. Khalifi Anza Zikri bin Harvino, S.AB, laki-laki, umur 2 Tahun, fahir di
Tangerang Selatan pada tanggal 11-2-2017 (empat belas Maret dua ribu
dua belas) sebagaimana temyata dalam Kutipan Akta Kelahiran yang

 

_. dikeluarkan oleh Dinas Kependudukan dan Pencatatan Sipil Nomor 3374-
LT-12102017-0085 tertanggal 12-10-2017 (dua belas Oktober dua ribu
‘tujuh belas)

4, Bahwa Ailmarhum Tuan Harvino, S.AB bin Kiswo Karto telah meninggat dunia

fy 7

pada hari Senin, tanggal 28 Okteber 2018 sebagaimana ternyata dalam
Kutipan Akta Kematian Nomor 3674-KM-16112018-0005 yang dikeluarkan oleh
Pejabat Pencatatan Sipii Kota Tangerang Selatan pada tanggal 16 November
2018. .

5. Bahwa Pemohon bermaksud mengajukan permohonan perwalian atas anak-
anak kandungnya yang bernama sebagaimana berikut ini:
§.1.Khansa Davina Zhafirah binti Harvino, S.AB, tersebut di atas;
§.2.Rafa Yusuf Aqilah bin Harvino, S.AB, tersebut di atas;
§.3. Khailifi Ahza Zikri bin Harvino, S_AB, tersebut di atas .

6. Bahwa Pemohon mengajukan permohonan Perwaiian anak-anak kandungnya
tersebut pada angka 3 dan 5 di atas, dengan alasan-alasan sebagai berikut :

Him. 2 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 

 
Case: 1

 

A

 

 

L8-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 34 of 47 Pagel

6.1. Bahwa Suami dari Pemohon yaitu-Almarhum Tuan Harvino, 5.AB bin Kiswo
Karto telah meninggal dunia yakni pada hari, tanggal 29 Oktober 2018
sebagaimana temyata dalam Kutipan Akta Kematian Nomor 3674-KM-
18112018-0005 yang dikeluarkan oleh Pejabat Pencatatan Sipil Kota
Tangerang Selatan pada tanggal 16 November 2018.

_ §.2.Bahwa Pemohon mempunysi hubungan keluarga dengan anak-anak
tersebut yakni sebagai Ibu Kandung dari anak-angk tersebut di atas:
6.3.Bahwa dikarerakan Suarni Pemonon atau ayah kandung dari anak-anak
tamebut sudeh meninggal dunia maka untuk kehidupan anak-ansk tersabut
seterusnya dirawat, diasuh, dididik dan dibesarkan oleh Pamahon;

6.4,.Bahwa setelah suami Pemohon tersebut meninggal dunia, maka hak
perwalian (hak aswh)} dari anak-anak tersebut berada dibawah pengasuhan
Pemohen:;

4.6. Bahwa oleh karena anak-anak torsebut masih di bawah umur (selum cakap
melakukan perbualan hukum), maka Pemohon memandany perl mengajulairt
permohonan perwalian (hak asuh) ates anak-anak tersebut

6.6, Bahwa maksud dan tujuan Pemohon mengajukan parmnohonan perwalian
Int adatah untuk mengurus segala seeuatu yang berhubungan dengan
harta peninggalan suarni Pemohon yaitu Almarhum Tuan Harvino, S.AB
din Klewo Karto; ,

&.7.Bahwa pata Pémohon sanggup membayar seluruh biaya- yang fimbul
dalam penyslesaian perkara ini.

7. Bahwa Pemohon miemohon agar Maielis Hakim yang memeriksa dan

mangaci perkara ini menyatakan Pemohon sebagai wali dari anak-anak
kandung Pemohon yang berama ;

7.4. khansa Davina Zhafirah binti Harvino, $.AB, tersebut di atas:

7.2.Rafa Yusuf Agitah bin Harvina, S.AB, tersabut di ates;

7.3. Khalifi Anza Zikri bin Harvino, S.AB, tersebut di atas .

Bahwa berdasarkan hal-hal dan permasalahan-permasalahan yang talah diurakkan
tereebut di atas, maka Pemohon memonon Kepada Yang Terhormat Bapak Ketua
Pengadilan Agama Jakarta Timurc.q. Malelis Hakim yang memerikea dan mengadili
perkere ini berkenan Memberikan putusan, sebagai berikut

1. Mengabulkan permohonan Pemohon untuk selurumya:

Him. 3 dari? halaman, Pen. No. OSB7/Padl. PY2GTY/PA JT

PD #:3075

 
 

 

Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 35 of 47 PagelD #:3076

2. Menyatakan, menetapkan Pemohon sebagai wali dari anak-anak Kandung
Pemohon yang bernama:

a. Khansa Davina Zhafirah binti Harvino, S.AB, tersebut di atas:
b. Rafa Yusuf Aqitah bin Harvino, S.AB, tersebut di atas:
¢. Khalifi Ahza Zikri bin Harvino, S.AB, tersebut di atas.

3. Menetapkan biaya perkara menurut hukum; .

Bahwa pada hari sidang yang telah ditetapkan, Pemohon datang
menghadap dalam sidang.

Bahwa kemudian dibacakan surat Ppermohonan Pemohon tersebut yang
isinya tetap dipertahankan oleh Pemohon.

Bahwa Majelis telah mendengar keterangan dari Pemohon sebagai berikut -

- Bahwa saya adalah istri Harvino, S.AB bin Kiswo Karto.

- Bahwa anak yang bemama Khansa Davina Zhafirah binti Harvino, S.AB, Rafa
Yusuf Agilah bin Harvino, $.AB, dan Khalifi Ahza Zikri bin Harvino, S.AB,
adalah anak kandung Pemohon dan Harvino, S.AB bin Kiswo Karto.

- Bahwa Harvino, S.AB bin Kiswo Karto telah meninggal dunia pada tanggai 29

Oktober 2018.

Bahwa sejak Harvino, S.AB bin Kiswo Karto meninggal dunia, anak yang

bernama Khansa Davina Zhafirah binti Harvino, S.AB, Rafa Yusuf Agilah bin

Harvino, $.AB, dan Khalifi Ahza Zikri bin Harvino, S.AB, telah diasuh oleh

A Pemohon.

Bahwa tidak ada pihak keberatan Pemohon sebagai wali dari anak bernama

Khansa Davina Zhafirah binti Harvino, S.AB, Rafa Yusuf Aqilah bin Harvino,

S.AB dan Khalifi Ahza Zikri bin Harvino, S.AB.

Bahwa untuk meneguhkan dalit-dalil permohonannya, Pemohon telah
mengajukan bukti surat berupa:

1. Fotokopi Kartu) Tanda Penduduk atas nama Pemohon NIK:
3374156502850004 tanggal 1 April 2018 (tertanda P.1).

2. Fotokopi Kutipan Akta Nikah atas nama Harvino, S.AB bin Kiswo Karte dan
Pemohon Nomor: 675/44/X1/2007 tanggal 10 Nopember 2007 (tertanda P.2).

3. Fotekopi surat kematian atas nama Harvino, S.AB bin Kiswo Karto Nomor

_  3674-KM-16112018-0005 tanggal 16 Nopember 2018 (tertanda P.3).

4. Fotokopi Akta Kelahiran atas nama anak ket Pemohon Nomor
3374. ALU.2010.09291 tanggal 24 Juni 2010 (tertanda P.4).

 

Him. 4 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
 

 

Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 36 of 47 PagelD #:3077

5. Fotokopi Akta Kelahiran atas nama anak ke-li Pemohon Nomor
3374. L.U,09042-12.0058 tanggal 9 April 2012 (tertanda P.5).
6. Fotokopi Akta Kelahiran atas nama anak ke-lll Pemohon Nomor
3374.LT.12101017.0085 tanggai 12 Oktober 2017 (tertanda P.6).
' Bahwa selanjutnya Pemohon menyatakan tidak akan mengajukan bukti
lain dan akhirnya mohon penetapan.
Bahwa untuk mempersingkat uraian penetapan ini, maka ditunjuk hal-hal
sebagaimana tercantum dalam Berita Acara Sidang perkara ini dan harus
dianggap telah terrnuat dalam pertimbangan Majelis secara keseluruhan.

PERTIMBANGAN HUKUM
Menimbang, bahwa maksud dan tujuan permchonan Pemohon adalah
seperti telah diuraikan di atas.

' Menimbang, bahwa yang menjadi pokok masalah dalam perkara @ quo
bahwa Pemohon ibu kandung dari Khansa Davina Zhafirah binti Harvino,
S.AB, Rafa Yusuf Aqilah bin Harvino, S.AB, dan Khalifi Ahza Zikri bin
Harvino, §.AB, yang belum dewasa. Pemohon mohon agar ditetapkan
uo,  Pengadilan Agama Jakarta Timur sebagai wali terhadap anak yang bernama
es “ .“« Khansa Davina Zhafirah binti Harvino, S.AB, Rafa Yusuf Aqilah bin Harvino,

.AB, dan Khalifi Ahza Zikri bin Harvino, S.AB.
Menimbang, bahwa untuk membuktikan dalil-dalil permchonannya,

 
  
    

a

Pemohon telah menyampaikan alat bukti surat yang telah dileges dengan meterai
cukup, dicocokkan dengan surat aslinya dan telah ternyata sesuai dengan surat
aslinya, alat bukti surat mana dibuat menurut ketentuan undang-undang di

walk
dF,

J

 

hadapan pejabat umum yang berwenang untuk itu, maka Majelis Hakim
berpendapat ‘alat bukti demikian telah memenuhi unsur akta autentik
sebagaimana diatur Pasar 165 HiR yang memberikan bukti cukup tentang fakta
hukum yang dalam alat bukti surat tersebut.

Menimbang, bahwa Pasal 49 huruf a angka 18 Undang-undang Nomor 7
Tahun 1989 tentang Peradilan Agama sebagaimana telah diubah dengan
Undang-undang Nomor 3 Tahun 2006 dan Undang-undang Nomor 50 Tahun
2008, menyatakan bahwa “Pengadilan Agama berwenang untuk menerima,
memeriksa, dan memutus perkara permohonan penunjukan seorang wali dalam
hala seorang anak yang belum cukup umur 18 tahun yang ditinggal kedua orang

tuanya padahal tidak ada penunjukan oleh orang tuanya’.

Him. § dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
:3078
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 37 of 47 PagelD #:30

Menimbang bahwa Pasal 107 ayat (1), (2), (4) Kompilasi Hukum Islam
menyatakan “Perwalian hanya terhadap anak yang belum mencapai umur 21
tahun dan atau belum pemah melangsungkan perkawinan’, “Perwalian metiputi
perwalian terhadap diri dan harta kekayaannya’, ‘Wali Sedapat-dapatnya diambil
dari keluarga anak tersebut atau crang lain yang sudah dewasa, berpikiran sehat,
adil, jujur dan berkelakuan baik, atau badan hukum’. Wali melekat keawjiban-
kewajiban yang harus ditunaikan sebagaimana diatur Pasal 110 Kompilasi Hukum
islam. ,

 

Menimbang bahwa berdasarkan pertimbangan hukum tersebut, majelis
hakim berpendapat peérmohonan pemohon dapat dikabulkan.

Menimbang, bahwa berdasarkan ketentuan pasal 89 ayat (1) Undang-undang
Nomor 7 Tahun 1989 tentang Peradilan Agama Sebagaimana telah diubah dengan
Undang-uindang Nomor 3 Tahun 2006 dan Undang-undang Nomor 50 Tahun 2009,
maka biaya perkara ini Sepenuhnya dibebankan kepada Pemohon.

Memperhatikan segala ketentuan peraturan perundang-undangan yang

 

berlaku dan hukum Islam yang berkaitan dengan perkara ini.

MENETAPKAN

Mengabutkan permohonan Pemohon.

2. Menetapkan anak bernama Khansa Davina Zhafirah binti Harvino, S.AB, Rafa
Yusuf Aqilah bin Harvino, 8.AB, dan Khalifi Ahza Zikri bin Harvino, S.A8 di
bawah usia dewasa. a

3. Menetapan Pemohon (Fahrida Kumniawati binti Sulichan) sebagai Wail terhadap
anak yang masih di bawah usia dewasa, masing-masing bemama:

3.1. Khansa Davina Zhafirah binti Harvino, S.AB,
3.2.Rafa Yusuf Aqilah bin Harvino, S.AB,
3.3. Khailfi Ahza Zikri bin Harvino, S.AB

3. Membebankan kepada Pemohon untuk membayar biaya perkara ini sejurnlah

Rp 281.000,00 (dua ratus delapan puluh satu ribu rupiah).

—

 

 

Demikian diputuskan dalam rapat permusyawaratan Majelis Hakim
Pengadilan Agama Jakarta Timur pada hari Selasa tanggal 12 Nopember 2019
Masehi, oleh kami Dr. H. Fauzan, $.H.,M.M.,M.H, sebagai Ketua Majelis, Drs.
H. Hamdan, S.H. dan Drs. M. Nasir, M.H. masing-masing sebagai Hakim

| Anggota, penetapan tersebut diucapkan dalam sidang terbuka untuk umum pada

Him. 6 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/P4 JT

 
 

 

Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 38 of 47 PagelD #:3079

hari Selasa tanggal 12 Nopember 2019 Masehi bertepatan dengan tanggal 15
Rabiulawal 1441 Hijrlyah oleh Ketua Majelis tersebut dengan

_didampingi oleh Hakim-hakim Anggota dan dibantu oleh Hamdani, S.Hi sebagai
Panitera Pengganti Serta dihadiri oleh Kuasa Substitusi Pemohon. _

Ketua Majelis
ttd

Dr. H. Fauzan, S.H.,M.M_M.H.

Hakim Anggota Hakim Anggota
tid ttd
Drs. H. Hamdan, S.H. Drs. M. Nasir, M.H.

Panitera Pengganti,

Ttd
Hamdani, S.HI
Ringian Biaya Perkara :
1. Biaya pendaftaran : Rp 30.000,00
2. Biaya Proses > Rp 75.000,00
4. Blaya panggitan : Rp 150.000,00
4. Biay2 PNBP panggilan : Rp 10.000,00
$. Redaksi putusan : Rp 10.000,c0
6. Meterai ‘Rp _ 6.000,00
Jumiah > Rp 281.000,00 (dua ratus defapan puiuh satu ribu
rupiah).

 

hilm. 7 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 39 of 47 PagelD #:3080

EXHIBIT 5
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 40 of 47 PagelD #:3081

IN THE UNITED STATE DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re: LION AIR FLIGHT JT 610
CRASH Lead Case: 1:18-CV-07686
Honorable Thomas M. Durkin

)
)
)
)
)
) This filing applies to: 19-CV-797
)
)
)
)

AFFIDAVIT OF FAHRIDA KURNIAWATI
I, Fahrida Kurniawati, swear or affirm that:

1. I am over the age of eighteen (18) years old and have personal
knowledge of the facts contained in this Affidavit and can competently testify
thereto if called as a witness in this cause.

2. I terminated Tom Gardiner and Gardiner Koch Weisberg & Wrona

on October 18, 2019.

3. I no longer trust Tom Gardiner as my attorney.

4, I requested Attorney Gardiner not contact me, nor proceed further
in my case.

3. That I traveled from Indonesia to be present at the November 14,

2019 mediation.

6. That I requested to be placed in a different room from the attorneys

of Gardiner Koch Weisberg & Wrona at the mediation.

Page 10f 5
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 41 of 47 PagelD #:3082

7. That I requested my attorneys Lessmeister & Samad continue the
mediation, because I did not want Gardiner Koch Weisberg & Wrona nor Vini
Wulandari negotiating for me or my children in this case.

8. That I am comfortable with Lessmeister & Samad as my attorneys,
because Jimmy Samad and Bilal Akram are Muslim, and understand my
religious practices and customs.

9, That attorney James Lessmeister has kept me informed about the
status of my case, and is in constant communication with me and my translator
through Whatsapp.

10. That it was James Lessmeister who assisted me in having the Boeing
Assistance Fund wired to my account.

11. That I petitioned for and obtained guardianship over my three (3)
children from the religious courts in Indonesia.

12, That I no longer want Vini Wulandari as Co-administrator of my

husband’s estate, Harvino.

Page 2 of 5
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 42 of 47 PagelD #:3083

PERNYATAAN FAHRIDA KURNIAWATI

1. Saya berusia di atas delapan belas (18) tahun dan memiliki
pengetahuan tentang fakta-fakta yang terkandung dalam Pernyataan tertulis ini
dan dapat secara kompeten memberikan kesaksian jika dipanggil sebagai saksi
dalam hal ini.

2. Saya mengakhiri Perjanjian dengan Tom Gardiner dan Gardiner
Koch Weisberg & Wrona pada tanggal 18 Oktober 2019.

3. Saya tidak lagi percaya Tom Gardiner sebagai pengacara saya.

4. Saya meminta Pengacara Gardiner untuk tidak menghubungi saya
lagi, atau melanjutkan lebih jauh mengenai kasus saya.

5. Bahwa saya bepergian dari Indonesia untuk hadir pada mediasi
tanggal 14 November 2019.

6. Bahwa saya meminta ditempatkan di ruangan yang berbeda dari
pengacara Gardiner Koch Weisberg & Wrona pada saat mediasi.

7. Bahwa saya meminta pengacara saya Lessmeister & Samad
melanjutkan mediasi, karena saya tidak ingin Gardiner Koch Weisberg & Wrona
atau Vini Wulandari bernegosiasi untuk saya dan untuk anak-anak saya dalam
kasus ini.

8. Bahwa saya merasa nyaman dengan Lessmeister & Samad sebagai
pengacara saya, karena Jimmy Samad dan Bilal Akram adalah seorang Muslim,

dan memahami praktik dan kebiasaan agama saya.

Page 3 of 5
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 43 of 47 PagelD #:3084

9. Pengacara James Lessmeister telah memberi saya informasi tentang
status kasus saya, dan terus berkomunikasi dengan saya dan penerjemah saya
melalui Whatsapp Group.

10. Bahwa James Lessmeister yang telah membantu saya dalam proses
pengiriman Dana Santunan Boeing ke akun saya.

11. Bahwa saya telah mengajukan penetapan dan telah mendapatkan
hak perwalian atas tiga (3) anak saya dari pengadilan agama di Indonesia.

12. Bahwa saya tidak lagi menginginkan Vini Wulandari sebagai Co-

administrator atas harta peninggalan milik suami saya, HARVINO.

FURTHER AFFIANT SAYETH NAUGHT:

Dengan ini saya bersumpah dan menyatakan

I swear or affirm that the above and foregoing representations are true and
correct to the best of my information, knowledge, and belief.
Saya bersumpah atau menyatakan bahwa pernyataan saya di atas adalah

benar dan, benar sesuai dengan informasi, pengetahuan, dan kepercayaan saya.

 

 

Fahrida Kurniawati

Page 4of 5
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 44 of 47 PagelD #:3085

SUBSCRIBED AND SWORN to _-—\
before me this 15t day of Novefabe, 2019

/ [
a ie if - .

ZL

 
    
 
     

OFFICIAL SEAL

JIMMY A SAMAD ’
NOTARY PUBLIC - STATE OF ILLINOIS
MY COMMISSION EXPIRES 05/23/21 |

 

Page 5o0f5
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 45 of 47 PagelD #:3086

EXHIBIT 6
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 46 of 47 PagelD #:3087

Lessmeister & Samad, PLLC

Attorneys & Counselors at Law
105 W, Adams, Suite 2020, Chicago, IL 60603
Telephone: 312.929.2630

James J. Lessmeister Cell: 312.351.4620
James J. Lesameister Email: jlessmeisten@iessmeisterlaw.com

October 25, 2019

VIA EMAIL TO: tgardiner@gkwwiaw.com
Mr. Thomas G. Gardiner

Gardiner, Koch, Weisberg and Wrona
53 W. Jackson Blvd, Suite 950
Chicago, IL 60604

Re: Fahrida Kurniawati i/r/t Lion Air Flight 610

Dear Mr. Gardiner:

We represent Ms. Fahrida Kurniawati. Please direct all further communications
to my attention. Please cease contacting Ms. Kurniawati and please have Vinni
cease communications with Ms. Kurniawati.

Please provide us the content of Ms. Kurniawati’s file regarding the Lion Air Flight
610 matter.. We can arrange to pick up the file from your office and we will pay

for any costs for the copying the content of her file.

Attached is Ms. Kurniawati's discharge letter.

 

 
Case: 1:18-cv-07686 Document #: 255-1 Filed: 11/18/19 Page 47 of 47 PagelD #:3088

Qtebe fh 22/9

Mr. Thomas G. Gardiner

Gardiner, Koch, Weisberg and Wrona
53 W. Jackson Bivd,

Suite 950

Chicago, IL 60604

Re: Termination Letter Harvino matter, Lion Air Flight 610.

Dear Mr. Gardiner:

| would like to terminate the legal relationship that we have as | have obtained other
counsel.

My new lawyer will contact you to get a copy of my file.

Please do not contact me or proceed any further in my case.

Saya bermaksud memutuskan hubungan Jegai kita karena saya sudah mendapatkan
penasehat iain.

Pengacara baru saya akan menghubungi anda untuk mendapatkan Salinan berkas
saya.

Mohon tidak lagi menghubungi saya atau melanjutkan apa pun terkait perkara saya.

 

Fahrida Kurniawati
